As Filed with the Securities and Exchange Commission on April , 2010 Registration Nos. 2 - 30771 811 - 01764 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 []Pre-Effective Amendment No. [ x ]Post-Effective Amendment No. 59 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ x ]Amendment No. 60 AMERICAN FIDELITY SEPARATE ACCOUNT A (FORMERLY AMERICAN FIDELITY VARIABLE ANNUITY FUND A) (Exact Name of Registrant) AMERICAN FIDELITY ASSURANCE COMPANY (Name of Depositor) 2000 N. CLASSEN BOULEVARD, OKLAHOMA CITY, OKLAHOMA73106 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, Including Area Code405.523.2000 Stephen P. Garrett Copies to: Senior Vice President and General Counsel Jennifer Wheeler American Fidelity Assurance Company McAfee & Taft 2000 N. Classen Boulevard A Professional Corporation Oklahoma City, Oklahoma73106 10th Floor, Two Leadership Square (Name and Address of Agent for Service) Oklahoma City, OK 73102-7103 Approximate Date of Proposed Public Offering: As soon as practicable after effectiveness of the Registration Statement It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) of Rule 485 [ x ] onMay 1, 2011 pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a) (1) of Rule 485 [] on (date) pursuant to paragraph (a) (1) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered:Group variable annuity contracts AFPR1ME GROWTH® Variable Annuity from American Fidelity Assurance Company A member of the American Fidelity Group® May 1, 2011 AFPR1ME GROWTH® Variable Annuity issued by American Fidelity Separate Account A and American Fidelity Assurance Company PROSPECTUS May 1, 2011 American Fidelity Separate Account A ("Separate Account A") is offering the AFPR1ME GROWTH® Variable Annuityto employers and self-employed individuals for use in qualified retirement plans.The AFPR1ME GROWTH® Variable Annuity is issued by American Fidelity Assurance Company in the form of group contracts between American Fidelity Assurance Company and the employer or self-employed individual or an individual using the contract to fund an Individual Retirement Annuity. The assets of Separate Account A will be invested solely in American Fidelity Dual Strategy Fund, Inc.® ("Dual Strategy Fund") Dual Strategy Fund's primary investment objective is long-term capital growth; its secondary investment objective is the production of income.The fund invests in a diversified portfolio consisting primarily of common stock. This prospectus contains important information about the AFPR1ME GROWTH® Variable Annuity and Separate Account A that a prospective investor should know before investing.To learn more about the variable annuity and Separate Account A, you should read our Statement of Additional Information dated May 1, 2011 that we filed with the Securities and Exchange Commission ("SEC").The SEC maintains a web site (www.sec.gov) that contains our Statement of Additional Information, material incorporated by reference and other material that we file electronically with the SEC. The Statement of Additional Information is incorporated by reference into this document.The table of contents of the Statement of Additional Information appears on the last page of this prospectus.For a free copy of our Statement of Additional Information, call us at 800.662.1106 or write to us at P.O. Box 25520, Oklahoma City, Oklahoma 73125-0520 or e-mail us at va.help@af-group.com. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Please read this prospectus carefully and keep it for future reference. GLOSSARY OF TERMS Some of the terms used in this prospectus are technical.To help you understand these terms, we have defined them below. Account value:The value of your participant account during the accumulation phase. Accumulation phase:The period of time between when a participant elects to participate in the plan and ending when a participant begins receiving annuity payments.Until a participant begins receiving annuity payments, the participant"s annuity is in the accumulation phase. Accumulation unit:The unit of measurement used to keep track of the value of a participants interest in a sub-account during the accumulation phase or period. Annuitant:The person on whose life annuity payments are based. Annuity:A series of installment payments either for a fixed period or for the life of the annuitant, or for the joint lifetime of the annuitant and another person. Annuity date:The date annuity payments begin. Annuity options:The various methods available to select as pay-out plans for an annuitant"s annuity payments. Annuity payments:Regular income payments you may receive from the policy during the annuity phase. Annuity phase:The period during which we make annuity payments. Annuity unit:The unit of measure we use to calculate your annuity payments during the annuity phase. Contract:The master group contract between American Fidelity Assurance Company and a contract owner. Contract owner:The entity to which a contract is issued, which is normally the employer of participants or an organization representing an employer. Participant:A person for whom an interest is maintained under a group variable annuity policy, generally an employee. Participant account:The account we maintain for you as a participant, reflecting the accumulation units credited to you. Purchase payment:Money invested in the contract by or on behalf of a participant and allocated to a participant's account. Separate Account:The separate account is called American Fidelity Separate Account A, which is a unit investment trust registered with the Securities and Exchange Commission under the Investment Company Act of 1940. We, Us, Our:American Fidelity Assurance Company, the insurance company offering the contract or policy. You, Your:A participant in the contract, generally an employee. i TABLE OF CONTENTS Page Summary 1 Fee Table 2 Condensed Financial Information 3 The AFPRIME GROWTH® Variable Annuity 3 Purchasing Accumulation Units 4 Receiving Payments from the Annuity 5 Expenses 7 Withdrawals 8 Death benefit 9 Federal Tax Matters 10 Other Information 14 Legal Proceedings 15 Financial Statements 15 Table of Contents of Statement of Additional Information 16 ii SUMMARY In this summary, we discuss some of the important features of your group annuity contract. You should read the entire prospectus for more detailed information about your policy and Separate Account A. The AFPR1ME GROWTH® Variable Annuity.The AFPR1ME GROWTH® Variable Annuity is a contract between an employer, who is the contract owner on behalf of its participants, and American Fidelity Assurance Company, which is the insurance company.Money invested in the AFPR1ME GROWTH® Variable Annuity is invested on a tax deferred basis in Dual Strategy Fund. The AFPR1ME GROWTH® Variable Annuity is designed for people seeking long-term earnings, generally for retirement or other long-term purposes.The tax-deferred feature is most attractive to people in high federal and state tax brackets.You should not become a participant in the AFPR1ME GROWTH® Variable Annuity if you are looking for a short-term investment or if you cannot afford to lose some or all of your investment. Like all deferred annuities, the annuity contract has two phases:the accumulation phase and the annuity phase. During the accumulation phase, you invest money in your annuity on a pre-tax basis, and your earnings accumulate on a tax-deferred basis.You can withdraw money from your participant account during the accumulation phase, but federal income tax and penalties may apply if you make withdrawals before age 59 1/2. The annuity phase begins when you start receiving regular payments from your participant account. Among other factors, the amount of the payments you may receive during the annuity phase will depend on the amount of money you invest in your participant account during the accumulation phase and on the investment performance of Dual Strategy Fund. Dual Strategy Fund.The money you invest in your AFPR1ME GROWTH® Variable Annuity is used to purchase, at net asset value, shares of Dual Strategy Fund.You can make or lose money on your investment, depending on market conditions. Taxes.Generally, the premium deposits you make are excludable from your gross income, and earnings are not taxed until you make a withdrawal.If you withdraw any money before you are 59 1/2, you may be charged a federal tax penalty on the taxable amounts withdrawn.In most cases, the penalty is 10% on the taxable amounts.All payments during the annuity period are taxable. Withdrawals.You may withdraw money at any time during the accumulation phase.No fees are charged for withdrawals.Restrictions exist under federal tax law concerning when you can withdraw money from a qualified plan, and you may have to pay income tax and a tax penalty on any money you withdraw.If a withdrawal causes your participant account to have a remaining value of less than $1,000, we may redeem all your accumulation units and cancel your account.After a complete withdrawal, you may not establish a new participant account without our consent. Although the contract does not have a "free-look" provision, you do have the right to withdraw all or part of the value of your participant account at any time without paying a withdrawal fee.If the contract is returned to us or our representative within 20 days after it is delivered, we will refund the greater of the purchase payments paid or the account value. Questions.If you have any questions about your contract or need more information, please contact us at: American Fidelity Assurance Company Annuity Services Department P.O. Box 25520 Oklahoma City, OK 73125-0520 Telephone:800.662.1106 E-mail: va.help@af-group.com 1 FEE TABLE The following tables describe the fees and expenses you will pay when buying, owning and surrendering your policy.The first table describes the fees and expenses that you will pay at the time you buy your policy or make a purchase payment.State premium taxes may also be deducted. One-time Contract Certificate Fee Participant Transaction Expenses (as a percentage of purchase payments) Sales Charge 3.00% Administrative Expense 0.25% Minimum Death Benefit Expense. 0.75% Deferred Sales Load None Surrender Fees None Exchange Fee None The next table describes the fees and expenses that you will pay periodically during the time that you own the policy, not including the portfolio fees and expenses. Per Payment Charge Separate Account A Annual Expenses (as a percentage of average account value) Mortality and Expense Risk Fees 0.96025% The next table shows the minimum and maximum total operating expenses charged by Dual Strategy Fund that you pay periodically during the time that you own the policy.Additional details about the Dual Strategy Fund's fees and expenses is contained in the prospectus for the portfolio company. Dual Strategy Fund Annual Expenses (as a percentage of its average net assets) Management Fee Minimum Maximum 0.50% 0.50% The purpose of the fee table is to show you the various costs and expenses that you will bear directly or indirectly.The table reflects the expenses of both Separate Account A and Dual Strategy Fund.For a more complete explanation of each of the expense components, see the information under "Expenses" that appears elsewhere in this document, as well as the description of expenses of Dual Strategy Fund in the accompanying prospectus.Although premium taxes are not reflected in the fee table, they may apply. Example The example is intended to help you compare the cost of investing in the policy with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, separate account annual expenses and portfolio fees and expenses. This example also assumes that (i) you invest $10,000 in the policy and (ii) your investment has a 5% return each year and assume the maximum fees and expenses of the portfolios.Although your actual costs may be higher or lower, based on these assumptions, the example shows the expenses you would pay on a $10,000 investment.Because no surrender fees or deferred sales load charges apply, the expenses below show the amount you would pay regardless of whether you surrender your policy at the end of each time period or do not surrender your policy or if you annuitize. 1 Year 3 Years 5 Years 10 Years This example should not be considered a representation of past or future expenses. Actual expenses may be greater or less than those shown above. Similarly, the 5% annual rate of return assumed in the example is not an estimate or guarantee of future performance. 2 CONDENSED FINANCIAL INFORMATION The following table shows accumulation unit values and the number of accumulation units outstanding for Separate Account A for the last ten years, as derived from the financial statements of Separate Account A.The accumulation unit information reflects Separate Account A's operations as a unit investment trust investing in Dual Strategy Fund. Accumulation Unit value: Beginning of year End of year Number of Accumulation Units outstanding at end of year (in 000's) THE AFPR1ME GROWTH® VARIABLE ANNUITY About the Contract The AFPR1ME GROWTH® Variable Annuity is a group annuity.A group annuity is a contract between an employer, who is the contract owner on behalf of its participants, and an insurance company (in this case American Fidelity Assurance Company), where the insurance company promises to pay you, the participants (or someone else you choose), an income in the form of annuity payments beginning on a date chosen by you.The person upon whose life the policy is based is called the annuitant, even if that person is you.You or someone else specified by you may be the annuitant.If the annuitant dies during the accumulation phase, American Fidelity Assurance Company will pay a death benefit to your beneficiary. We may change the AFPR1ME GROWTH® Variable Annuity at any time if required by state or federal laws.After a contract has been in force for three years, we may change any term of the contract except that benefits already earned by participants cannot be decreased and guaranteed monthly life incomes cannot be decreased.We will notify contract owners of any change at least 90 days before a change will take effect. Naming a Beneficiary A beneficiary is the person or entity that you name to receive the benefit of your policy upon the death of the annuitant.You name the beneficiary or beneficiaries, as the case may be, at the time you become a participant in the contract, but you may change beneficiaries at a later date.If the beneficiary and the annuitant die at the same time, we will assume that the beneficiary died first for purposes of paying any death benefits. You can change the beneficiary of your policy at any time during the annuitant's life, unless you name the person as an irrevocable beneficiary.The interest of an irrevocable beneficiary cannot be changed without his or her consent. To change your beneficiary, you need to send a request on a form we accept to our home office.The change will go into effect when signed, subject to any payments we make or actions we take before we record the change.A change cancels all prior beneficiaries, except any irrevocable beneficiaries.The interest of the beneficiary will be subject to any annuity option in effect at the time of the annuitant's death. Voting Rights American Fidelity Assurance Company is the legal owner of the Dual Strategy Fund shares allocated to Separate Account A.However, we believe that when Dual Strategy Fund solicits proxies in conjunction with a shareholder vote, we are required to obtain from participants instructions as to how to vote those shares.When we receive the instructions, we will vote all of the shares we own for the benefit of Separate Account A in proportion to those instructions.Should we determine that we are no longer required to comply with the above, we will vote the shares in our own right. 3 Substitution We cannot guarantee that Dual Strategy Fund will always be available for our variable annuity products.If it should not be available, we will try to replace it with a comparable fund.A substitution of shares attributable to the contracts will not be made without prior notice to contract owners and participants and the prior approval of the SEC in conformity with the Investment Company Act of 1940. PURCHASING ACCUMULATION UNITS Purchase Payments In order to keep track of the value of your account during the accumulation phase, we use a measurement called an accumulation unit.Each time you invest money with us, you are making a purchase payment (sometimes called a premium deposit).Every purchase payment you make increases the number of accumulation units in your participant account.You may make purchase payments at any time during the accumulation phase.Your first purchase payment must be at least $20, and after that, each purchase payment must be at least $10.You may increase, decrease or change the frequency of your deposits at any time.We reserve the right to reject any application or purchase payment. Once we receive your initial purchase payment and application, we will issue you a certificate evidencing your participation in the annuity contract.We will invest your first purchase payment within two business days of receiving it.If you do not give us all of the information we need, we will contact you to get it.If for some reason we are unable to complete the initial application process within five business days, we will either send your money back to you or get your permission to keep it until we get all of the necessary information.After your initial purchase payment, we will credit all subsequent purchase payments to your participant account using the accumulation unit value next determined after we receive your deposit.If we receive a purchase payment by 3:00 p.m., Central Time, we will apply same-day pricing to determine the number of accumulation units to credit to your account. Accumulation Units The value of your participant account will go up or down depending upon the investment performance of Dual Strategy Fund and the expenses of, and deductions charged by, Separate Account A.The value of your participant account is based on the number of accumulation units in your account and the value of the accumulation units. We calculate the value of an accumulation unit after the New York Stock Exchange closes on each day that both the New York Stock Exchange and American Fidelity Assurance Company are open, and then credit your participant account accordingly.We determine the value of an accumulation unit by multiplying the accumulation unit value for the previous period by a factor for the current period.The factor, which we call the net investment factor, is determined by: ● dividing the value of a Dual Strategy Fund share at the end of the current period, including the value of any dividends or gains per share for the current period, by the value of a Dual Strategy Fund share for the previous period; and ● subtracting from that amount the mortality and expense risk charge. The value of an accumulation unit may go up or down from day to day. The value of your account at any time before you begin receiving annuity payments is determined by multiplying the total number of accumulation units credited to your account by the current accumulation unit value.When you make a premium deposit, we credit your participant account with accumulation units.The number of accumulation units credited is determined by dividing the amount of the net premium deposit (after deduction of 4% to cover sales, administrative and minimum death benefit charges and $0.50 per premium deposit) by the value of the accumulation unit.For example, on Thursday morning, we receive a premium deposit of $100 from you.At 3:00 p.m., Central Time, on that Thursday, we determine that the value of an accumulation unit is $20.25.We then divide $95.50 by $20.25 and credit your participant account on Thursday night with 4.72 accumulation units.A $15 certificate fee will also be deducted from the first premium deposit. Each participant is advised semiannually of the number of accumulation units credited to his or her account, the current accumulation unit value, and the total value of the account. 4 RECEIVING PAYMENTS FROM THE ANNUITY Annuity Date Upon investing in the AFPR1ME GROWTH® Variable Annuity, you may select an annuity date, which is the month and year that you will begin receiving regular monthly income payments from the annuity.You may select your desired annuity date at any time after your initial investment and you may change the annuity date if you choose; however, you must notify us of your desired annuity date at least 30 days before you want to begin receiving annuity payments.The annuity date may not be later than the earliest to occur of the distribution date required by federal law, the contract owner's tax qualified plan or, if applicable, state law. Selecting an Annuity Option On your annuity date, we will begin making annuity payments in accordance with one of our income plans.If the value of your participant account is at least $1,000, you may choose from our various income plans offered, which we call annuity options.You must designate the annuity option you prefer at least 30 days before your annuity date.If you do not choose an annuity option, we will make annuity payments to you in accordance with Option 2 below.If the value of your account is less than $1,000, we reserve the right to pay you the entire amount of your participant account in one lump sum on your annuity date. You may choose one of the following annuity options at any time during the accumulation period.After your annuity payments begin, you cannot change your annuity option. Option 1 Life Variable Annuity We will make monthly payments during the life of the annuitant.If this option is elected, payments will stop when the annuitant dies. Option 2 Life Variable Annuity with Payments Certain We will make monthly payments for the guaranteed period selected and thereafter during the life of the annuitant.When the annuitant dies, any amounts remaining under the guaranteed period selected will be distributed to the beneficiary at least as rapidly as they were being paid as of the date of the annuitant's death.If the beneficiary dies before the end of the guaranteed period, the present value of the remaining payments will be paid to the estate of the beneficiary based on an annual compound interest rate of 3.5%.The guaranteed period may be 10 years, 15 years or 20 years. Option 3 Unit Refund Life Variable Annuity We will make monthly payments during the lifetime of the annuitant.Upon the annuitant's death, we will make an additional payment equal to the value at the date of death of the number of variable annuity units equal to the excess, if any, of (a) the total amount applied under this option divided by the variable annuity unit value on the annuity date over (b) the variable annuity units represented by each annuity payment multiplied by the number of annuity payments paid prior to death. Option 4 Joint and Survivor Annuity We will make monthly payments during the joint lifetime of the annuitant and a joint annuitant.Payments will continue during the lifetime of the surviving annuitant based on 66 2/3% of the annuity payment in effect during the joint lifetime.If the joint annuitant is not the annuitant's spouse, this annuity option may not be selected if, as of the annuity date, the present value of the annuity payments which would be payable to the joint annuitant exceeds 49% of the present value of all payments payable to the annuitant and the joint annuitant. Option 5 Fixed Annuity You may elect forms of fixed annuities that have essentially the same characteristics as Annuity Options 1 through 4 above. You may change your annuity option by written request at any time before you begin receiving annuity payments.Any change must be requested at least 30 days before the annuity date.If an option is based on life expectancy, we will require proof of the payee's date of birth. 5 Annuity Payments Annuity payments are paid in monthly installments, although we reserve the right to change the frequency of payments.If the amount of your monthly annuity payment becomes less than $20, we may change the payment interval to result in payments of at least $20. Annuity payments may be made on a variable basis and/or on a fixed basis.Payments made on a variable basis are based on the actual investment performance of Dual Strategy Fund.Payments made on a fixed basis are based on a dollar amount that is fixed as of the annuity date and an annual rate of interest of 4%.If you choose a fixed annuity, your annuity payments will be based on an interest rate of 4% regardless of the actual performance of Dual Strategy Fund. If you choose to have any portion of your annuity payments based on a variable annuity option, the amount of your first annuity payment will be based on an assumed investment rate of 4.5%.The amount of subsequent annuity payments you receive may be more or less than your initial payment depending on three things: ● the value of your participant account on the annuity date, ● the assumed investment rate of 4.5%, and ● the performance of Dual Strategy Fund. After you receive your first annuity payment, if Dual Strategy Fund's actual performance exceeds the 4.5% assumed rate, your monthly annuity payments will increase if you chose a variable annuity.Similarly, if the actual performance rate is less than 4.5%, your annuity payments will decrease relative to the first payment you received.The amount of the first annuity payment will depend on the annuity option elected and the age of the annuitant at the time the first payment is due. 6 EXPENSES Charges and other expenses associated with the AFPR1ME GROWTH® Variable Annuity will reduce your investment return.These charges and expenses are explained below. Sales Charge We deduct a 3% sales charge from each purchase payment we receive.The sales charge is intended to recover our distribution expenses associated with marketing contracts.If the 3% sales charge is not adequate to recover our distribution expenses, we pay the difference.We may pay the difference, if there is one, from, among other things, proceeds derived from the mortality and expense risk charges discussed below.The sales charge for lump sum or periodic payments of $2,000 or more may be less than 3%, depending on the actual commission paid. Insurance Charges Administrative Expenses We deduct 0.25% of each purchase payment we receive to recover administrative expenses we incur, including salaries, rent, postage, telephone and office equipment, printing, travel, legal, actuarial and accounting fees. We also charge an additional $0.50 administrative charge against each purchase payment (for the processing of each purchase payment received for each plan participant) and a one-time certificate issuance fee of $15 (which is applied toward the expense of setting up each new administrative record).We will not increase the additional $0.50 administrative charge until your premium deposits equal twice the amount of premium deposits made during your first year of participation.We may increase the deduction on premium deposits in excess of such amount when our labor costs exceed the expenses associated with the technology used to administer our products and services. Minimum Death Benefit A deduction of 0.75% of each premium deposit is made to cover our costs associated with the minimum death payment.This deduction is not applicable after you reach age 65. Mortality and Expense Risk We assume the risk that the actuarial estimate of mortality rates among variable annuitants may be erroneous and the reserves based on such estimate will not be sufficient to meet annuity payment obligations.In other words, we assume the risk that participants will live longer than we expect and that we will not have enough money to pay all of the annuity payments we are obligated to pay.We receive 0.96025% on an annual basis (0.0026308% for each one-day valuation period) of average account value for mortality and expense risks assumed.Of this amount, 0.85% is for mortality risks and 0.11025% is for expense risks. Taxes Premium Taxes Some states and other governmental entities, such as municipalities, charge premium or similar taxes.We are responsible for paying these taxes and will deduct the amount of taxes paid on your behalf from the value of your participant account.Some taxes are due when premium deposits are made; others are due when annuity payments begin.Currently, we pay any premium taxes when they become payable to the states. Income Taxes We will deduct from each contract any income taxes which the separate account may incur because of the contract.Currently, we are not making any such deductions. Dual Strategy Fund Expenses Dual Strategy Fund pays us, its investment adviser, an annual management and investment advisory fee of 0.50% of the value of the average daily net assets of Dual Strategy Fund. Deductions are taken from, and expenses paid out of, the assets of Dual Strategy Fund.Because Separate Account A purchases shares of Dual Strategy Fund, the net assets of Separate Account A will reflect the investment advisory fee deducted from Dual Strategy Fund assets.You should read the attached prospectus for Dual Strategy Fund for information about such deductions. 7 WITHDRAWALS You may withdraw cash from the annuity by redeeming all or part of the accumulation units in your participant account at any time before we begin making annuity payments to you.The redemption value of your account is equal to the value of the accumulation units in your account next computed after we receive the request for redemption.There is no assurance that the redemption value of your participant account will equal or exceed the aggregate amount of purchase payments.We do not charge any administrative fees for withdrawals. If you redeem part of the accumulation units in your account, the number of accumulation units in your participant account will decrease.The reduction in the number of accumulation units will equal the amount withdrawn divided by the applicable accumulation unit value next computed after we receive the redemption request.If a partial redemption reduces the value of your participant account to less than $1,000, we reserve the right to pay you the cash value of all of the accumulation units in your account and cancel your account.After full redemption and cancellation of a participant's account, no further purchase payments may be made on behalf of the participant without our consent. A participant's request for redemption should be submitted to us in writing on a form we accept, with the signature of the person in whose name the participant account is registered, signed exactly as the name appears on our register.In certain instances, we may require additional documents, such as trust instruments, death certificates, appointments as executor or administrator, or certificates of corporate authority.All proper redemption requests received before 3:00 p.m., Central Time, will receive same-day pricing. Payments for units redeemed will be mailed within three to five business days after we receive a request that is in good order.However, we may delay the mailing of a redemption check for recently purchased accumulation units until such time as the payment check has cleared.Redemption rights may be suspended or payment postponed at times when: ● the New York Stock Exchange is closed (other than customary weekend and holiday closings) or trading on the New York Stock Exchange is restricted; ● an emergency exists as a result of which disposal by Dual Strategy Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for Dual Strategy Fund to determine the value of its net assets; or ● for such other periods as the SEC may by order permit for the protection of participants. Restrictions exist under federal income tax law concerning when you can make withdrawals from a qualified plan.In addition, certain adverse tax consequences may result from withdrawals, as explained below under "Federal Tax Matters." Frequent Purchases and Withdrawals Market timing policies are designed to address the excessive short-term trading of investment company shares by a policy owner or policy owners that may be harmful to the remaining policy owners.Although market timing is generally not illegal, we are aware that successful market timers may, in some circumstances, make profits at the expense of passive participants who engage in various long-term or passive investment strategies.At this time, Separate Account A offers a single investment option, so it does not create the same opportunities for market timing that separate accounts offering multiple investment options create.However, in order to minimize any opportunity for market timing activities which may be achieved by withdrawing funds and reinvesting in Separate Account A, we have adopted the following specific policies: ● We deduct a 3% sales charge, a 0.25% administrative charge and a 0.75% minimum death benefit charge from each purchase payment we receive.While not designed specifically to discourage market timing activities these expenses have a tendency to discourage it. ● After full redemption and cancellation of a participant's account, no further purchase payments may be made on behalf of the participant without our consent.In addition, if the value of any participant account falls below $1,000 as the immediate result of a withdrawal, that participant's account may be terminated at our option. ● We do not accept telephone transactions. ● We have adopted a policy requiring our personnel to maintain a record of all orders received between 2:45 p.m. and 3:00 p.m. Central Time pursuant to individual wire transfer contributions and walk-in withdrawals.This record is reviewed monthly and any suspicious patterns are reported and subjected to additional review. 8 If Separate Account A offers more than one investment option in the future, we may adopt additional policies to limit the possibility of market timing that might be accomplished by switching back and forth between investment options. DEATH BENEFIT In the event of a participant's death before receipt of annuity payments, death proceeds are payable to the person's named beneficiary in an amount equal to: ● the value of the participant's account as of the valuation date (the date on which we have received both written notice of death and the beneficiary's written instructions), or ● if greater, and if the participant's death occurs before age 65, 100% of the total purchase payments made by the participant, less any redemptions. Payments normally are made within seven days of receipt of notice. If a participant dies during the annuity period, we will pay any remaining guaranteed payments to: ● the participant's beneficiary, or ● the participant's estate, if no beneficiary survives. Any payments made to a beneficiary must be made on a payment schedule at least as rapid as that made to the participant. A beneficiary who is the spouse of a deceased participant may choose to receive the death benefit in any form that the participant could have chosen to receive annuity payments.Federal tax law requires that annuity contracts issued after January 18, 1985 restrict the length of time over which non-spouse beneficiaries may elect to receive death benefit proceeds.Contracts issued after January 18, 1985 provide that non-spouse beneficiaries must either: ● take a total distribution within five years of the death of the participant, or ● by the end of the year following the participant's death, begin receiving payments for a period not to exceed the expected lifetime of the beneficiary. 9 FEDERAL TAX MATTERS The following description of federal income tax consequences under the contracts is not exhaustive, and special rules may apply to situations not discussed here.For further information, consult a qualified tax adviser before establishing any retirement program.This description is not intended as tax advice.We have included additional information regarding taxes in the Statement of Additional Information. General Annuity contracts are a means of setting aside money for future needs - usually retirement.Congress has recognized how important saving for retirement is and provided special rules in the Code for annuities.Basically, these rules provide that you will not be taxed on the money you contribute under your contract and/or the earnings on your contributions until you receive a distribution from your contract (as a withdrawal or an annuity payment).There are different rules regarding how you will be taxed depending upon how you take money out of your contract. Taxes Payable by Participants and Annuitants The contracts offered by this prospectus are used with retirement programs which receive favorable tax-deferred treatment under federal income tax law.Increases in the value of a participant's account are not subject to income tax until annuity payments commence, at which time the amount of each payment is considered as ordinary income. Annuity payments and other amounts received under all contracts generally are subject to some form of federal income tax withholding.The withholding requirement will vary among recipients depending on the type of program, the tax status of the individual and the type of payments from which taxes are withheld.Additionally, annuity payments and other amounts received under all contracts may be subject to state income tax withholding requirements. Section 403(b) Annuities for Employees of Certain Tax-Exempt Organizations or Public Educational Institutions Premium Deposits.Under Section 403(b) of the Code, payments made by tax-exempt organizations meeting the requirements of Section 501(c)(3) of the Code and by public educational institutions to purchase annuity contracts for their employees are excludable from the gross income of employees to the extent that the aggregate premium deposits do not exceed the limitations prescribed by Section 402(g), 414(v) and Section 415 of the Code.This gross income exclusion applies to employer contributions and voluntary salary reduction contributions. An individual's voluntary salary reduction contributions under Section 403(b) are generally limited by the Code annually, and the annual limitation is adjusted from time to time by the Internal Revenue Service.Additional catch-up contributions are permitted under certain circumstances.Combined employer and salary reduction contributions are generally subject to the contribution limits applicable to defined contribution plans.In addition, employer contributions may need to comply with various nondiscrimination rules; these rules may have the effect of further limiting the rate of employer contributions for highly compensated employees. Taxation of Distributions.Distributions of voluntary salary reduction amounts are restricted.These restrictions require that no distributions will be permitted prior to one of the following events: (1) reaching age 59 1/2, (2) separation from service, (3) death, (4) disability, or (5) hardship (provided, however, that hardship distributions are limited to the amount of salary reduction contributions, not including any earnings). Distributions from a Section 403(b) annuity contract are taxed as ordinary income to the recipient in accordance with Section 72 of the Internal Revenue Code.Distributions received before the recipient reaches age 59 1/2 generally are subject to a 10% penalty tax in addition to regular income tax.Certain distributions are excepted from this penalty tax, including distributions following (1) death, (2) disability (as defined in Section 72(m)(7) of the Code), (3) severance from employment during or after the year the participant reaches age 55, (4) separation from service at any age if the distribution is in the form of substantially equal periodic payments (not less frequently than annually) over the life (or life expectancy) of the participant (or the joint lives or joint life expectancy of the participant and beneficiary), and (5) distributions not in excess of tax deductible medical expenses.Other exceptions may also apply, depending on the specific circumstances of the withdrawal or distribution. 10 Required Distributions.Generally, distributions from Section 403(b) annuities must commence no later than April 1 of the calendar year following the later of the calendar year in which the participant reaches age 70 1/2or the calendar year in which the participant retires.Such distributions must be made over a period that does not exceed the life expectancy of the participant (or the joint life expectancy of the participant and beneficiary).If a participant dies prior to the commencement of annuity payments, the amount accumulated under the account must be distributed as required by Section 401(a)(9) and the regulations thereunder within five years if elected by the beneficiary or, if started within the year following the participant's death, distributions are permitted over the life of the beneficiary or over a period not extending beyond the beneficiary's life expectancy.If the designated beneficiary is the participant's surviving spouse, the beneficiary must begin receiving benefits on or before the end of the calendar year in which the deceased spouse would have reached age 70 1/2.If the participant has started receiving annuity distributions prior to his or her death, distributions must continue at least as rapidly as under the method in effect at the date of death.Unless temporary relief has been established by law, a penalty tax of 50% will be imposed on the amount by which the minimum required distribution in any year exceeds the amount actually distributed in that year. Tax-Free Transfers and Rollovers.Total or partial amounts may be transferred tax free between Section 403(b) annuity contracts and/or Section 403(b)(7) custodial accounts under certain circumstances.In addition, a distribution from a Section 403(b) annuity may be rolled over into a qualified plan, a Section 457(b) plan sponsored by a governmental entity, an Individual Retirement Account ("IRA") or another Section 403(b) annuity contract.Such a rollover must be completed within 60 days of receipt of the distribution.The portion of any distribution which is eligible to be rolled over to an IRA or another Section 403(b) program is subject to 20% federal income tax withholding unless the participant elects a direct rollover of such distribution to an IRA or other Section 403(b) program.Total or partial amounts may be transferred in a trustee-to-trustee transfer to a defined benefit governmental plan to purchase past service credit if permitted under the terms of the governmental defined benefit plan.Total or partial distributions may be converted directly to a Roth IRA, but must be included as income for federal income tax purposes. Sections 401(a), 401(k) and 403(a) Qualified Pension, Profit-Sharing or Annuity Plans Premium Deposits.Premium deposits made by an employer or a self-employed individual under a pension, profit-sharing or annuity plan qualified under Section 401(a) or Section 403(a) of the Code are excluded from the gross income of the employee for federal income tax purposes.Payments made by an employee generally are made on an after-tax basis, unless they are made on a pre-tax basis by reason of Sections 401(k), 403(b) or 414(h) of the Code. Taxation of Distributions.Distributions from contracts purchased under qualified plans are generally taxable as ordinary income, except to the extent allocable to an employee's after-tax contributions (which constitute the "investment in the contract").If a distribution is made in the form of annuity payments, a fixed portion of each payment is generally excludable from income for federal income tax purposes to the extent it is allocable to the taxpayer's after-tax contributions to the plan.In general, the excludable amount is determined by dividing the after-tax contributions (basis) by the anticipated number of payments to be made under the contract.Taxable distributions received from an account under a qualified plan prior to reaching of age 59 1/2are subject to the same 10% penalty tax (and the same exceptions) as described with respect to Section 403(b) annuities. Required Distributions.The minimum distribution requirements for qualified plans are generally the same as described with respect to Section 403(b) annuities. Tax-Free Rollovers.The taxable portion of certain distributions from a plan qualified under Sections 401(a) or 403(a) may be transferred in a tax-free rollover to an individual retirement account or annuity or to another such plan.Such a rollover must be completed within 60 days of receipt of the qualifying distribution.The portion of any distribution which is eligible to be rolled over to an IRA or another Section 401(a), 403(a), 403(b), or 457(b) plan is subject to 20% federal income tax withholding unless the participant elects direct rollover of such distribution to an IRA or other Section 401(a) or 403(a) plan. Roth Contributions The Code allows individuals to make elective contributions on an after-tax basis to a 403(b) Tax Deferred Annuity and a tax-qualified plan with a 401(k) feature if permitted under the terms of the employer's plan or policies.These contributions are added to pre-tax employee contributions for purposes of the individual's elective deferral limits of the Code.Roth contributions and their earnings will be accounted for separately from pre-tax contributions. 11 Qualified distributions from designated Roth accounts are free from federal income tax.A qualified distribution requires that an individual has held the designated Roth account for at least five years and, in addition, that the distribution is made either after the individual reaches age 59 1/2, on the individual's death or disability, or as a qualified first-time home purchase, subject to certain limitations.The 10% penalty tax and the regular exceptions to the 10% penalty tax apply to taxable distributions from a Roth account.Amounts may be rolled over from an individual's designated Roth account to another designated Roth account or a Roth IRA established for the individual in the future. Currently, we do not permit designated Roth contributions to a participant's account.However, we may permit participants to make Roth contributions in the future. Individual Retirement Annuities (IRAs) Traditional IRAs Premium Deposits.Federal tax laws limit the extent to which individuals may make tax-deductible contributions for traditional IRA contracts and the circumstances under which such contributions may be made.An individual may not make tax-deductible contributions for the year in which the individual reaches age 70 1/2 or any subsequent year.Purchasers of policies to be qualified as Individual Retirement Annuities should obtain competent tax advice as to the tax treatment and suitability of such an investment. Taxation of Distributions.Distributions from IRA contracts are taxed as ordinary income to the recipient except to the extent allocable to the recipient's non-deductible contributions (which constitute the "investment in the contract").If a distribution is made in the form of an annuity, the rules for determining the taxable portion of a distribution are similar to the rules described with respect to pension, profit-sharing, and annuity plans.In addition, a 10% penalty tax generally will be imposed on taxable distributions received before the year in which the recipient reaches age 59 1/2, except that distributions made on account of death or disability or in the form of substantially equal periodic payments over the life (or life expectancy) of the participant (or the joint lives or joint life expectancies of the participant and beneficiary) are not subject to the penalty tax.In addition, early withdrawals for the purchase of a home by a first-time home buyer (subject to a $10,000 lifetime limit on the amount of such withdrawals) or for the payment of qualified higher education expenses, medical expenses (in limited circumstances) or medical insurance (in limited circumstances) are not subject to the penalty tax.Other exceptions may also apply, depending on the specific circumstances of the withdrawal or distribution. Required Distributions.The minimum distribution requirements for IRA contracts are generally the same as described with respect to Section 403(b) annuities, except that no amounts are exempted from the minimum distribution requirements.In all events such distributions must commence no later than April 1 of the calendar year following the calendar year in which the participant attains age 70 1/2 and if the participant's spouse is the beneficiary, the spouse may elect to treat the decedent's IRA as his or her own IRA. Tax-Free Rollovers.The Internal Revenue Service has ruled (in Revenue Ruling 78-406) that total or partial amounts may be directly transferred tax-free from an IRA to another IRA.Federal law permits funds to be transferred in a tax-free rollover from a qualified employer pension, profit-sharing or annuity plan, or a Section 403(b) annuity contract to an IRA contract under certain conditions.An IRA may be rolled over on a tax-free basis to another such plan or Section 403(b) annuity contract.In addition, subject to certain limitations, a tax-free rollover may be made from one IRA to another, provided that not more than one such rollover may be made during any twelve-month period.Subject to certain limitations, a tax-free rollover may be made from an IRA to a qualified employer pension, under certain conditions.In order to qualify for tax-free treatment, all rollovers must be completed within 60 days after the distribution is received. Roth IRAs Premium Deposits.The "Roth IRA" permits individuals to make non-deductible contributions and, if specific requirements are met, receive distributions that are tax free.The Roth IRA is an individual retirement account and is treated in the same manner as a regular IRA with certain exceptions.An individual can make an annual non-deductible contribution to a Roth IRA, subject to annual maximum contributions established by the Code.Varying limitations and/or phase-out provisions may apply, depending on the person's adjusted gross income and tax filing status. 12 Taxation of Distributions.Distributions from a Roth IRA are not includible in income if the contribution to which the distribution relates is a "qualified distribution."A "qualified distribution" is a distribution which is made (i) after the individual has held the Roth IRA for at least five years, and (ii) on or after the recipient becomes age 59 1/2, on account of death, or disability or for a qualified first-time home buyer expense (subject to certain lifetime limitations on the amount).Non-qualifying distributions from a Roth IRA are includible in income to the extent of earnings on contributions.Distributions that are attributable to contributions to a Roth IRA are received tax free, since these contributions were nondeductible.The 10% penalty tax (and the exemptions) applicable to traditional IRA distributions also applies to taxable Roth IRA distributions. Required Distributions.Roth IRAs are not subject to minimum distribution rules before death. Tax-Free Rollovers.If certain requirements are met, a tax-free rollover may be made to a Roth IRA from (a) another Roth IRA or (b) a traditional IRA that meets the Code's requirements for the exclusion of a rollover. Simplified Employee Pension Plans Premium Deposits.Employers may establish a type of IRA plan referred to as a Simplified Employee Pension plan ("SEP").Employer contributions under a SEP, which generally must be made at a rate representing a uniform percent of the compensation of participating employees, are excluded from the gross income of employees for federal income tax purposes.Employer contributions to a SEP cannot exceed certain maximum amounts established by the Code. Salary Reduction SEPs.Under limited circumstances, and generally only for years prior to 1997, federal tax law allows employees of certain small employers to have elective contributions made to the SEP on the employees' behalf on a salary reduction basis.Employees of tax-exempt organizations are not eligible for this type of SEP.Generally, only certain small employers who have SEPs that permitted elective salary reduction contributions on December 31, 1996 may continue to allow salary reduction contributions after 1997. Taxation of Distributions.SEP distributions are subject to taxation in the same manner as traditional IRA distributions. Required Distributions.SEP distributions are subject to the same minimum required distribution rules applicable to traditional IRAs. Tax-Free Rollovers.Funds may be rolled over tax free from one SEP to another as long as the rollover is completed within 60 days after the distribution is received and is done no more frequently than once every twelve months.In addition, a distribution from a SEP may be rolled over tax-free into a traditional IRA in the same manner as a distribution from a traditional IRA.A SEP may also receive a rollover contribution from a qualified employer pension, profit-sharing or annuity plan, a Section 403(b) annuity contract or a traditional IRA in the same manner as a traditional IRA. Diversification The Internal Revenue Code provides that the underlying investments for a variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract.American Fidelity Assurance Company believes that Dual Strategy Fund is being managed so as to comply with the requirements.However, due to the uncertainty and lack of guidance with respect to diversification requirements, American Fidelity Assurance Company reserves the right to modify the policy in an attempt to maintain favorable tax treatment. 13 OTHER INFORMATION American Fidelity Assurance Company American Fidelity Assurance Company is an Oklahoma stock life insurance company incorporated under the laws of the State of Oklahoma in 1960.Its principal executive offices are located at 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106, telephone number 800.662.1106.American Fidelity Assurance Company is licensed to conduct life, annuity and accident and health insurance business in 49 states, the District of Columbia, Guam and American Samoa. American Fidelity Assurance Company has been a wholly-owned subsidiary of American Fidelity Corporation since 1974.The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership.The address of both American Fidelity Corporation and Cameron Enterprises A Limited Partnership, is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106.American Fidelity Assurance Company served as the investment adviser to Separate Account A's predecessor, American Fidelity Variable Annuity Fund A, and is presently the investment adviser to Dual Strategy Fund. Separate Account A American Fidelity Assurance Company's board of directors adopted a resolution on May 7, 1968 to establish Separate Account A as a separate account under Oklahoma insurance law.The inception date of Separate Account A was January 1, 1970 under the name American Fidelity Variable Annuity Fund A.It was organized as an open-end diversified management investment company with its own portfolio of securities.On January 1, 1999, Separate Account A became a unit investment trust.As part of the reorganization, the assets of Separate Account A were transferred intact to Dual Strategy Fund in exchange for shares of Dual Strategy Fund.Separate Account A is registered with the SEC as a unit investment trust under the Investment Company Act of 1940. The assets of Separate Account A are held in American Fidelity Assurance Company's name on behalf of Separate Account A and legally belong to American Fidelity Assurance Company.Under Oklahoma law, however, the assets of Separate Account A may not be charged with liabilities arising out of other business activities of American Fidelity Assurance Company.All income, gains and losses, realized or unrealized, are credited to or charged against Separate Account A contracts without regard for income, gains and losses of American Fidelity Assurance Company.American Fidelity Assurance Company is obligated to pay all benefits and make all payments under the AFPR1ME GROWTH® Variable Annuity. Dual Strategy Fund Separate Account A invests exclusively in American Fidelity Dual Strategy Fund®, an open-end diversified management investment company.Pursuant to a management and investment advisory agreement and subject to the authority of Dual Strategy Fund's board of directors, American Fidelity Assurance Company serves as Dual Strategy Fund's investment adviser and conducts the business and affairs of Dual Strategy Fund.American Fidelity Assurance Company has engaged Beck, Mack & Oliver LLC, Wedge Capital Management LLP, Quest Investment Management, Inc., and The Renaissance Group LLC (d/b/a Renaissance Investment Management) as sub-advisers to provide day-to-day portfolio management for Dual Strategy Fund. Dual Strategy Fund offers its shares to Separate Account A as a funding vehicle for the annuity contracts.Dual Strategy Fund shares may also be offered to other separate accounts supporting other variable annuity contracts.Dual Strategy Fund does not offer its shares directly to the general public. Dual Strategy Fund's investment objectives are, first, long-term growth of capital and, second, the production of income.Dual Strategy Fund invests in a diversified portfolio consisting primarily of common stock.Meeting investment objectives depends on various factors, including how well the sub-advisers anticipate changing economic and market conditions.There is no assurance that Dual Strategy Fund will achieve its objectives. Additional information concerning Dual Strategy Fund can be found in the current prospectus for Dual Strategy Fund which accompanies this prospectus.You should read Dual Strategy Fund's prospectus carefully before investing. 14 Underwriter American Fidelity Securities, Inc., a wholly-owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The principal business address of American Fidelity Securities, Inc. is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. LEGAL PROCEEDINGS There are no material pending legal proceedings affecting Separate Account A, Dual Strategy Fund, American Fidelity Assurance Company or American Fidelity Securities, Inc. FINANCIAL STATEMENTS The financial statements of American Fidelity Separate Account A and of American Fidelity Assurance Company and Subsidiaries are included in the Statement of Additional Information. 15 TABLE OF CONTENTS OF STATEMENT OF ADDITIONAL INFORMATION Page General Information and History 1 Annuity Payments 1 Federal Income Tax Considerations 2 Offering of the AFPR1ME GROWTH® Variable Annuity 5 Underwriter 6 Custodian and Independent Registered Public Accounting Firm 6 Investment Consultant 6 Legal Opinion 6 Financial Statements 6 16 PLACE STAMP HERE American Fidelity Assurance Company P.O. Box 25520 Oklahoma City, OK73125-0520 Attention:Annuity Services Department Please send me the Statement of Additional Information for the following: □AFPR1ME GROWTH® Variable Annuity □American Fidelity Dual Strategy Fund, Inc.® Name (please print) Address AFPR1ME GROWTH® Variable Annuity issued by American Fidelity Separate Account A and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2011 This Statement of Additional Information is not a prospectus.You should read this document in conjunction with the Prospectus dated May 1, 2011 relating to the AFPR1ME GROWTH® Variable Annuity. The Prospectus concisely sets forth information that a prospective investor should know before investing.For a copy of the Prospectus, write to us at: call us at: e-mail us at: P.O. Box 25520 800-662-1106 va.help@af-group.com Oklahoma City, Oklahoma73125-0520 AFPR1ME GROWTH® Variable Annuity issued by American Fidelity Separate Account A and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2011 TABLE OF CONTENTS Page General Information and History 1 Annuity Payments 1 Federal Income Tax Considerations 2 Offering of the AFPR1ME GROWTH® Variable Annuity 5 Underwriter 6 Custodian and Independent Registered Public Accounting Firm 6 Investment Consultant 6 Legal Opinion 6 Financial Statements 6 GENERAL INFORMATION AND HISTORY American Fidelity Separate Account A is offering the AFPR1ME GROWTH® Variable Annuityto employers and self-employed individuals for use in qualified retirement plans.The depositor, American Fidelity Assurance Company, was organized in Oklahoma in 1960 and is a wholly owned subsidiary of American Fidelity Corporation, a Nevada insurance holding company.The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron, each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership. ANNUITY PAYMENTS Upon investing in the AFPR1ME GROWTH® Variable Annuity, you will select an annuity date, which is the month and year that you will begin receiving regular monthly income payments from the annuity.Annuity payments may be made on a variable basis and/or a fixed basis. Fixed Annuity Payments The dollar amount of each fixed annuity payment will be at least as great as that determined in accordance with the 4% annuity table in the contract.The fixed annuity provides a 4% annual guaranteed interest rate on all annuity options.American Fidelity Assurance Company may pay or credit excess interest on a fixed annuity at its discretion. Variable Annuity Payments A participant may elect a variable annuity payout.Variable annuity payments reflect the investment performance of Dual Strategy Fund during the annuity period.Variable annuity payments are not guaranteed as to dollar amounts. American Fidelity Assurance Company will determine the first annuity payment by using the 4.5% annuity table in the contract.It shows the dollar amount of the first monthly payment which can be purchased with each $1,000 of value in a participant account after deducting any applicable premium taxes. The value of a participant account is determined by multiplying the participant's accumulation units by the accumulation unit value on the fourteenth day before the first annuity payment.The first annuity payment varies according to the annuity option selected and the participant's age. American Fidelity Assurance Company will determine the number of annuity units payable for each payment by dividing the dollar amount of the first annuity payment by the annuity unit value on the annuity date.This sets the number of annuity units.The number of annuity units payable remains the same unless a participant transfers a portion of the annuity benefit to a fixed annuity.The dollar amount is not fixed and will change from month to month. The dollar amount of annuity payments after the first payment is determined by multiplying the fixed number of annuity units per payment by the annuity unit value on the fourteenth calendar day preceding the payment date.The result is the dollar amount of the payment. Annuity Unit The value of an annuity unit is determined by multiplying the value of an annuity unit for the immediately preceding period by the product of (1)the net investment factor for the fourteenth calendar day prior to the valuation date for which the value is being determined, and (2)0.9998794. Variable Annuity Formulas The following formulas summarize the annuity payment calculations described above: Number of Variable Annuity UnitsDollar Amount of First Monthly Payment Variable Annuity Unit Value on Date of First Payment Value of AnnuityNet Investment Factor Annuity Unit ValueUnit on PrecedingX0.9998794 Xfor 14th Day Preceding Valuation DateCurrent Valuation Date Dollar Amount Number of Annuity Unit Value of Second andAnnuity UnitsXfor Period in Which Subsequent AnnuityPer PaymentPayment is Due Payments 1 FEDERAL INCOME TAX CONSIDERATIONS Note: The following is a description of federal income tax law applicable to tax-qualified annuities in general.Purchasers are cautioned to seek competent tax advice regarding the matters discussed in the Prospectus and this Statement of Additional Information.American Fidelity Assurance Company does not guarantee the tax status of the policies.Purchasers bear the complete risk that the policies may not be treated as "Annuity Contracts" under federal income tax laws.It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations.Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the "Code"), governs taxation of annuities in general.A participant is not taxed on increases in the value of his or her participant account until distribution occurs, either in the form of a lump sum payment or as annuity payments under the annuity option elected.For a lump sum payment received as a total surrender (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the participant's cost basis, which may be zero.The taxable portion of a lump sum payment is taxed at ordinary income tax rates. For annuity payments, a portion of each payment in excess of an exclusion amount is includible in taxable income.For traditional IRAs, SEPs and salary reduction SEPs, the exclusion amount for payments based on a fixed annuity option is determined by multiplying the payment by the ratio that the participant's cost basis (adjusted for any period certain or refund feature) bears to the expected return under the contract.For traditional IRAs, SEPs and salary reduction SEPs, the exclusion amount for payments based on a variable annuity option is determined by dividing the participant's cost basis (adjusted for any period certain or refund feature) by the number of years over which the annuity is expected to be paid.Payments received after the participant's investment has been recovered (i.e., when the total of the excludable amounts equal the participant's investment) are fully taxable.The taxable portion is taxed at ordinary income rates.For Section 401(a), 401(k), and 403(a) qualified pension, profit-sharing or annuity plans and 403(b) tax-deferred annuities ("Qualified Plans"), the exclusion amount is generally determined by dividing the cost-basis of the contract by the anticipated number of payments to be made under the contract.Participants, annuitants and beneficiaries under the contracts should seek competent financial advice about the tax consequences of any distributions. American Fidelity Assurance Company is taxed as a life insurance company under the Code.For federal income tax purposes, Separate Account A is not a separate entity from American Fidelity Assurance Company, and its operations form a part of American Fidelity Assurance Company. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts.The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department ("Treasury Department").Disqualification of the contract as an annuity contract would result in imposition of federal income tax to the participant with respect to earnings allocable to the contract prior to the receipt of payments under the contract.The Code contains a safe harbor provision which provides that annuity contracts such as the contract meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. The Treasury Department has issued regulations (including Treasury Regulation § 1.817-5) which establish diversification requirements for the investment portfolios underlying variable contracts such as the contract.The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above.Under the regulations, an investment portfolio will be deemed adequately diversified if: (1) no more than 55% of the value of the total assets of the portfolio is represented by any one investment; (2) no more than 70% of the value of the total assets of the portfolio is represented by any two investments; (3) no more than 80% of the value of the total assets of the portfolio is represented by any three investments; and (4) no more than 90% of the value of the total assets of the portfolio is represented by any four investments. 2 The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, "each United States government agency or instrumentality shall be treated as a separate issuer." American Fidelity Assurance Company intends that Dual Strategy Fund will be managed in such a manner as to comply with these diversification requirements.However, due to the uncertainty in this area, American Fidelity Assurance Company reserves the right to modify the policy in an attempt to maintain favorable tax treatment. Multiple IRA Contracts For purposes of determining the tax consequences of any distributions made pursuant to IRAs, SEPs and salary reduction SEPs ("IRA Contracts"), all IRA Contracts are treated as one contract and all distributions during a taxable year are treated as one distribution. Tax Treatment of Assignments Contracts issued pursuant to Qualified Plans generally may not be assigned.The assignment or pledge of an IRA Contract or other policy may be a taxable event.The owner of a contract should consult competent tax advisers before assigning or pledging the contract. Income Tax Withholding All distributions or the portion thereof which is includible in the gross income of the participant are subject to federal income tax withholding.Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments.However, the participant, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from Qualified Plans which are not directly rolled over to another eligible retirement plan or individual retirement account or individual retirement annuity are subject to a mandatory 20% withholding for federal income tax.The 20% withholding requirement generally does not apply to: (a) a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated beneficiary, or for a specified period of 10 years or more; (b) distributions which are required minimum distributions; (c) contributions made upon hardship of the employee; or (d) the portion of the distributions not includible in gross income (i.e., returns of after-tax contributions).Participants should consult their own tax counsel or other tax adviser regarding withholding requirements. Qualified Plans The contracts offered by the Prospectus are designed to be suitable for use under various types of Qualified Plans and IRAs.Because of the minimum premium deposit requirements, the contracts may not be appropriate for some periodic payment retirement plans.Taxation of participants in each Qualified Plan or IRA varies with the type of plan and terms and conditions of each specific plan.Participants, annuitants and beneficiaries are cautioned that benefits under a Qualified Plan or IRA may be subject to the terms and conditions of the plan regardless of the terms and conditions of the contracts issued pursuant to the plan.Some retirement plans are subject to distribution and other requirements that are not incorporated into American Fidelity Assurance Company's administrative procedures.Participants, annuitants and beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the contracts comply with applicable law.The Prospectus, under "Federal Tax Matters," describes types of qualified plans with which the contract may be used.Such descriptions are not exhaustive and are for general informational purposes only.The tax rules regarding qualified plans are very complex and will have differing applications, depending on individual facts and circumstances.Each purchaser should obtain competent tax advice prior to participating in a contract issued under a qualified plan. Contracts issued pursuant to Qualified Plans include special provisions restricting contract provisions that may otherwise be available and described in this Statement of Additional Information.Generally, contracts issued pursuant to Qualified Plans are not transferable except upon surrender or annuitization.Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations.Furthermore, certain withdrawal penalties and restrictions may apply to surrenders from qualified policies. 3 Tax Treatment of Withdrawals Special Tax Treatment for Lump Sum Distributions from Qualified Plans.If the taxpayer receives an amount from a Qualified Plan issued pursuant to a Qualified Plan and the distribution qualifies as a lump sum distribution under the Code, the portion of the distribution that is included in income may be eligible for special tax treatment.The plan administrator should provide the taxpayer with information about the tax treatment of a lump sum distribution at the time the distribution is made. Special Rules for Distributions that are Rolled Over.Special rules apply to a distribution from a contract that relates to a Qualified Plan Contract or a rollover IRA Contract if the distribution is properly rolled over in accordance with the provisions of the Code.These provisions contain various requirements, including the requirement that the rollover be made directly from the distributing plan or within 60 days of receipt: ● To a traditional IRA under Section 408 of the Code; ● To another, similar Qualified Plan; or ● To a Section 403(b) Plan or to a 457(b) Governmental Deferred Compensation Plan. These special rules only apply to distributions that qualify as "eligible rollover distributions" under the Code.In general, a distribution from a Qualified Plan Contract will be an eligible rollover distribution except to the extent: ● It is part of a series of substantially equal periodic payments made for the taxpayer's life (or life expectancy) or the joint lives (or joint life expectancies) of the taxpayer and his beneficiary under the plan or for a period of more than ten years; ● It is a required minimum distribution under Section 401(a)(9) of the Code as described below; or ● It is made from a Qualified Plan by reason of a hardship. The administrator of the applicable Qualified Plan should provide additional information about these rollover tax rules when a distribution is made. Distributions in the Form of Annuity Payments.If any distribution from a Qualified Plan Contract or IRA Contract is made in the form of annuity payments (and is not eligible for rollover or is not in any event rolled over), a fixed portion of each payment is generally excludable from income for federal income tax purposes to the extent it is treated as allocable to the taxpayer's "after-tax" contributions to the contract (and any other cost basis in the contract).To the extent the annuity payment exceeds such portion, it is includable in income.The portion of the annuity payment that is excludable from income is determined under detailed rules provided in the Code.If the annuity payments continue after all excludable amounts have been paid, such additional payments will generally be fully included in income. Penalty Tax on Withdrawals.Generally, there is a penalty tax equal to 10% of the portion of any payment from a Qualified Plan Contract or IRA Contract that is included in income.This 10% penalty will not apply if the distribution meets certain conditions.Some of the distributions that are excepted from the 10% penalty are listed below: ● A distribution that is made on or after the date the taxpayer reaches age 59 1/2; ● A distribution that is properly rolled over to a traditional IRA or to another eligible employer plan or account; ● A distribution that is made on or after the death of the taxpayer; ● A distribution that is made when the taxpayer is totally disabled (as defined in Section 72(m)(7) of the Code); ● A distribution that is made as part of a series of substantially equal periodic payments which are made at least annually for the taxpayer's life (or life expectancy) or the joint lives (or joint life expectancies) of the taxpayer and his joint beneficiary under the Qualified Contract (and, with respect to Qualified Plan Contracts, which begin after the taxpayer separates from service with the employer maintaining the plan); 4 ● A distribution that is made to the taxpayer by reason of separation from service with the employer maintaining the plan during or after the calendar year in which the taxpayer reaches age 55; ● A distribution that is made to the taxpayer to the extent it does not exceed the amount allowable as a deduction for medical care under Section 213 of the Code (determined without regard to whether the taxpayer itemizes deductions); ● A distribution that is made to an alternate payee pursuant to a qualified domestic relations order (that meets the conditions of Section 414(p) of the Code) (not applicable to IRA Contracts); ● Distributions from an IRA Contract for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for the taxpayer and his or her spouse and dependents if the taxpayer has received unemployment compensation for at least 12 weeks (this exception will no longer apply after the taxpayer has been re-employed for at least 60 days); ● Distributions from an IRA Contract made to the taxpayer to the extent such distributions do not exceed the qualified higher education expenses (as defined in Section 72(t)(7) of the Code) of the taxpayer for the taxable year; and ● Distributions from an IRA Contract made to the taxpayer which are qualified first-time home buyer distributions (as defined in Section 72(t)(8) of the Code). ● A Distribution that is converted directly to a Roth IRA. Required Distributions.Distributions from a contract issued pursuant to a Qualified Plan or IRA Contract (other than a Roth IRA) must meet certain rules concerning required distributions that are set forth in the Code.Such rules are summarized below: ● For Qualified Plans, required distributions generally must start by April 1 of the calendar year following the later of the calendar year in which the taxpayer reaches age 70 1/2 or the calendar year in which the taxpayer terminates employment with the employer; ● For IRA Contracts (other than a Roth IRA), required distributions generally must start by April 1 of the calendar year following the calendar year in which the taxpayer reaches age 70 1/2; and ● When distributions are required under the Code, a certain minimum amount, determined under the Code, must be distributed each year. In addition, other rules apply under the Code to determine when and how required minimum distributions must be made in the event of the taxpayer's death.The applicable plan documents will contain such rules. Withdrawal Limitations Contracts issued pursuant to 401(k) Qualified Plans and 403(b) tax-deferred annuities are subject to limitations only when amounts may be distributed.The Prospectus, under "Federal Tax Matters," describes the applicable limitations. OFFERING OF THE AFPR1ME GROWTH® VARIABLE ANNUITY American Fidelity Separate Account A offers the AFPR1ME GROWTH® Variable Annuityto employers and self-employed individuals for use in qualified retirement plans.The AFPR1ME GROWTH® Variable Annuity is issued by American Fidelity Assurance Company in the form of group contracts between American Fidelity Assurance Company and the employer or self-employed individual or an individual using the contract to fund an Individual Retirement Annuity. 5 UNDERWRITER American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The policies are offered on a continuous basis.The aggregate underwriting commissions paid to and retained by American Fidelity Securities in connection with Separate Account A for 2010, 2009 and 2008 were $139,942, $159,058 and $217,520,, respectively. CUSTODIAN AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The name and address of the person who maintains physical possession of the accounts, books and other documents of American Fidelity Separate Account A required by Section 31(a) of the Investment Company Act of 1940 is David R. Carpenter, President and Chief Operations Officer of American Fidelity Assurance Company, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. The financial statements of American Fidelity Separate Account A and American Fidelity Assurance Company included in this Statement of Additional Information have been audited by KPMG LLP, Independent Registered Public Accounting Firm, as set forth in its reports appearing below.KPMG's report on American Fidelity Assurance Company refers to a change to the method of evaluating other-than-temporary impairments in 2009.KPMG LLP's address is 210 Park Avenue, Suite 2850, Oklahoma City, Oklahoma 73102. INVESTMENT CONSULTANT Asset Services Company, L.L.C., 5100 N. Classen Blvd., Suite 600, Oklahoma City, Oklahoma 73118, acts as an investment consultant for the registrant and American Fidelity Assurance Company.Under the investment consultant agreement, from time to time, Asset Services provides certain reports and information to Separate Account A and American Fidelity Assurance Company.Asset Services is an indirect subsidiary of American Fidelity Corporation, which owns 100% of American Fidelity Assurance Company. American Fidelity Assurance Company, the separate account's depositor, pays any compensation payable to Asset Services for services provided to Separate Account A.No such compensation has been paid to Asset Services during the past three years. LEGAL OPINION McAfee & Taft A Professional Corporation has provided advice on certain matters relating to the federal securities and income tax laws applicable to the contracts. FINANCIAL STATEMENTS Following are the financial statements of American Fidelity Separate Account A and of American Fidelity Assurance Company and Subsidiaries.The consolidated financial statements of American Fidelity Assurance Company should be considered only as bearing on the ability of American Fidelity Assurance Company to meet its obligations under the contracts; they should not be considered as bearing on the investment performance of the assets held in Separate Account A. 6 AMERICAN FIDELITY SEPARATE ACCOUNTA Financial Statements December31, 2010 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG LLC 210 Park Avenue, Suite 2850 Oklahoma City, OK73102-5683 Report of Independent Registered Public Accounting Firm Board of Directors American Fidelity Assurance Company, and Contract Owners American Fidelity Separate AccountA: We have audited the accompanying statement of assets and liabilities of American Fidelity Separate AccountA (AccountA) as of December31, 2010 and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of AccountA's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Investments owned at December31, 2010 were verified by examination of the underlying portfolio. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of American Fidelity Separate AccountA as of December31, 2010, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S.generally accepted accounting principles. February15, 2011 KPMG, LLP KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (the "KPMG International"), a Swiss entity AMERICAN FIDELITY SEPARATE ACCOUNT A Statement of Assets and Liabilities December 31, 2010 Investments at fair value: American Fidelity Dual Strategy Fund, Inc. (14,196,903 shares at net asset value of $10.170 per share) (cost $139,506,693) $ Total assets Total liabilities - Net assets $ Accumulation units outstanding Accumulation unit value $ See accompanying notes to financial statements. 2 AMERICAN FIDELITY SEPARATE ACCOUNT A Statement of Operations Year ended December 31, 2010 Net investment income: Investment income distributions from underlying mutual fund $ Mortality and expense fees Net investment income Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund - Proceeds from sales Cost of investments sold Realized loss on sale of investments Net realized loss Unrealized depreciation on investments, beginning of year Unrealized appreciation on investments, end of year Change in unrealized appreciation Net increase in net assets from operations $ See accompanying notes to financial statements. 3 AMERICAN FIDELITY SEPARATE ACCOUNT A Statements of Changes in Net Assets Years ended December 31, 2010 and 2009 Increase (decrease) in net assets from operations: Net investment income $ Net realized (loss) gain on investments Unrealized appreciation during the year Net increase in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Decrease in net assets from contract transactions Increase in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. 4 AMERICAN FIDELITY SEPARATE ACCOUNT A Financial Highlights December 31 Net assets $ Accumulation unit value Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.27% 1.75% 1.55% 1.22% 1.13% Expenses as a percent of average net assets (2) Total return (3) This amount represents the dividend, excluding distributions of capital gains, received by the underlying mutual fund divided by the average net assets, This ratio represents the annualized contract expenses of the separate account, consisting primarily of mortality and expense charges. The ratio includes only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. The total return for the period indicated, including changes in the value of the underlying fund, reflects deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption for units. Inclusion of these expenses in the calculation would result in a reduction in the total return presented. See accompanying notes to financial statements. 5 AMERICAN FIDELITY SEPARATE ACCOUNT A Notes to Financial Statements December31, 2010 Summary of Significant Accounting Policies (a) General American Fidelity Separate AccountA (AccountA) is a separate account of American Fidelity Assurance Company (AFA) and is registered as a unit investment trust under the Investment Company Act of 1940, as amended. AccountA was formerly known as American Fidelity Variable Annuity Fund A and operated as an open-end diversified management investment company from 1968 to December31, 1998. Effective January1, 1999, it was converted to a unit investment trust separate account. (b) Investments AccountA's investment objectives are primarily long-term growth of capital and secondarily the production of income. Investments are made in the portfolio of the American Fidelity Dual Strategy Fund (theFund) and are valued at the reported net asset values of such portfolio, which values its investment securities at fair value. Transactions are recorded on a trade-date basis. Income from dividends and gains from realized gain distributions are recorded on the distribution date. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined on the average cost basis. AccountA groups its financial assets measured at fair value in threelevels, based on inputs and assumptions used to determine the fair value. These levels are as follows: Level1 - quoted prices in active markets for identical securities. Level2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level3 - significant unobservable inputs (including AccountA's own assumptions used to determine the fair value of investments). There were no transfers of securities from Level1 to Level2 or vice versa throughout the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value AccountA's net assets as of December31, 2010: Level 1 - Quoted prices $ Level 2 - Other significant observable inputs - Level 3 - Significant unobservable inputs - Total $ (c) Income Taxes AccountA is not taxed separately because the operations of AccountA are part of the total operations of AFA. AFA files its federal income tax returns under sections of the Internal Revenue Code (theCode) applicable to life insurance companies. AccountA is not taxed as a "regulated investment company" under SubchapterM of the Code. Based on this, no charge is being made currently to AccountA for federal income taxes. AFA will review periodically the status of this policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to the contracts. Account A recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board, ASC740, Income Taxes. Account A has no unrecognized tax positions at December31, 2010. As of December31, 2010, Account A has no accrued interest and penalties related to unrecognized tax positions. Account A would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2007 through 2010 remain open to examination by the major taxing jurisdictions to which Account A is subject. Account A, as a part of AFA, is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelvemonths. (Continued) 6 AMERICAN FIDELITY SEPARATE ACCOUNT A Notes to Financial Statements December 31, 2010 (d) Annuity Reserves Annuity reserves are computed for currently payable contracts according to the Progressive Annuity Mortality Table. The assumed interest rate is 3.5% unless the annuitant elects otherwise, in which case the rate may vary from 0% to 5.0% as regulated by the laws of the respective states. Charges to annuity reserves for mortality and expense risks experience are reimbursed to AFA if the reserves required are less than originally estimated. If additional reserves are required, AFA reimburses AccountA. At December31, 2010, there were no contract owners who had elected the variable annuity method of payout. Accordingly, AccountA held no annuity reserves at December31, 2010. (e) Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. Variable Annuity Contracts AFA manages the operations of AccountA and assumes certain mortality and expense risks under the variable annuity contracts. Mortality and expense fees are equal to 0.0026308% of AccountA's daily net assets (0.96025% per annum). All such fees were paid to AFA. Net purchase payments received represent gross payments less deductions of $206,018 and $230,883 for the years ended December31, 2010 and 2009, respectively. The deductions are comprised of sales charges (3.00% of purchase payments), administrative fees (0.25% of purchase payments), minimum death benefits (0.75% of purchase payments), per payment charges ($0.50 per payment), and certificate issuance fees ($15.00 per certificate). These deductions were paid to AFA. During the accumulation period, contract owners may partially or totally withdraw from AccountA by surrendering a portion or all of their accumulation units. The Code may limit certain withdrawals based upon age, disability, and other factors. When contract owners withdraw, they receive the current value of their accumulation units. There are no fees assessed through the redemption of units. Unit Activity from Contract Transactions Transactions in units for the years ended December31, 2010 and 2009 were as follows: Accumulation units Outstanding, beginning of year Increase for payments received Decrease for withdrawal of funds Outstanding, end of year Subsequent Events AccountA has evaluated subsequent events through the date the financial statements were issued. 7 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Financial Statements December31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG LLC 210 Park Avenue, Suite 2850 Oklahoma City, OK73102-5683 Report of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company: We have audited the accompanying consolidated balance sheets of American Fidelity Assurance Company and subsidiaries (theCompany) as of December31, 2010 and 2009, and the related consolidated statements of income, stockholder's equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2010. In connection with our audits of the consolidated financial statements, we have also audited the financial statement schedulesIII and IV for each of the years in the three-year period ended December31, 2010. These consolidated financial statements and financial statement schedules are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of American Fidelity Assurance Company and subsidiaries as of December31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2010, in conformity with U.S.generally accepted accounting principles. Also, in our opinion, the related financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. As described in note1 to the consolidated financial statements, the Company changed its method of evaluating other-than-temporary impairments of debt securities due to the adoption of new requirements issued by the Financial Accounting Standards Board (FASB), effective in 2009. April14, 2011 KPMG LLP KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative ("KPMG International"), a Swiss entity. AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2010 and 2009 (In thousands, except per share amounts) Assets Investments: Fixed maturities available-for-sale, at fair value (amortized cost of $2,109,585 and $1,964,559 in 2010 and 2009, respectively) $ 2,130,513 1,901,457 Equity securities available-for-sale, at fair value: Preferred stocks (cost of $300 in 2010 and 2009) 57 112 Common stocks (cost of $19,724 and $18,666 in 2010 and 2009, respectively) 25,661 23,861 Trading investments 682,571 622,604 Derivative in funds withheld under reinsurance contract - 21,404 Mortgage loans on real estate, net 324,133 320,837 Investment real estate, at cost (less accumulated depreciation of $37 and $30 in 2010 and 2009, respectively) 2,601 2,608 Policy loans 28,070 28,126 Short-term and other investments 23,849 45,169 3,217,455 2,966,178 Cash 62,038 77,751 Accrued investment income 32,856 29,576 Accounts receivable: Uncollected premiums 57,299 58,500 Reinsurance receivable 930,668 895,634 Other 12,721 9,987 1,000,688 964,121 Deferred policy acquisition costs 488,521 452,035 Other assets 19,811 3,069 Separate account assets 382,457 322,002 Total assets $ 5,203,826 4,814,732 1 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2010 and 2009 (In thousands, except per share amounts) Liabilities and Stockholder's Equity Policy liabilities: Reserves for future policy benefits: Life and annuity $ 941,755 914,263 Accident and health 543,252 487,840 Unearned premiums 5,226 5,279 Benefits payable 130,242 119,037 Funds held under deposit administration contracts 1,015,336 930,742 Other policy liabilities 144,106 140,453 2,779,917 2,597,614 Other liabilities: Funds withheld under reinsurance contract 684,551 667,429 Derivative in funds withheld under reinsurance contract 26,123 - Deferred income tax liability 95,035 56,347 General expenses, taxes, licenses and fees payable, and other liabilities 135,342 178,938 941,051 902,714 Notes payable 482,766 464,800 Separate account liabilities 382,457 322,002 Total liabilities 4,586,191 4,287,130 Stockholder's equity: Common stock, par value $10 per share. Authorized, issued, and outstanding, 250,000 shares 2,500 2,500 Additional paid-in capital 31,538 31,538 Accumulated other comprehensive gain (loss) 17,305 (37,760) Retained earnings 566,292 531,324 Total stockholder's equity 617,635 527,602 Commitments and contingencies (notes 7, 9, 11, 12, and 14) Total liabilities and stockholder's equity $ 5,203,826 4,814,732 See accompanying notes to consolidated financial statements. 2 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Income Years ended December 31, 2010, 2009, and 2008 (In thousands, except per share amounts) Insurance revenues: Premiums: Life and annuity $ 56,104 47,073 37,516 Accident and health 575,834 562,434 572,016 631,938 609,507 609,532 Investment revenues: Net investment income 109,921 102,869 98,537 Realized investment gains (losses) 58,044 28,682 (83,859) Impairment losses recognized in earnings (10,018) (7,346) (7,812) Other revenues, net 14,718 (1,677) 30,129 Total revenues 804,603 732,035 646,527 Benefits: Benefits paid or provided: Life and annuity 26,597 21,878 23,628 Accident and health 300,514 273,370 284,923 Interest credited to funded contracts 41,628 39,529 37,457 Increase in reserves for future policy benefits: Life and annuity (net of increase in reinsurance reserves ceded of $12,588, $16,758, and $13,190 in 2010, 2009, and 2008, respectively) 14,904 13,238 4,282 Accident and health (net of increase in reinsurance reserves ceded of $20,914, $33,591, and $8,824 in 2010, 2009, and 2008, respectively) 36,226 16,620 41,986 Change in fair value of derivative in funds withheld under reinsurance contract 47,527 27,394 (56,300) 467,396 392,029 335,976 Expenses: Selling costs 120,458 127,334 143,463 Other operating, administrative, and general expenses 108,541 105,404 100,522 Taxes, other than federal income taxes, and licenses and fees 17,264 17,051 15,426 Increase in deferred policy acquisition costs (36,486) (11,189) (27,370) 209,777 238,600 232,041 Total benefits and expenses 677,173 630,629 568,017 Income before income tax expense 127,430 101,406 78,510 Income tax expense: Current 33,424 42,763 20,360 Deferred 9,038 (9,880) 5,669 42,462 32,883 26,029 Net income $ 84,968 68,523 52,481 Basic net income per share $ 340 274 210 See accompanying notes to consolidated financial statements. 3 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Stockholder's Equity and Comprehensive Income (Loss) Years ended December 31, 2010, 2009, and 2008 (In thousands) Accumulated Additional other Total Common paid-in comprehensive Retained stockholder's stock capital income (loss) earnings equity Balance, December 31, 2007 $ 2,500 31,538 (10,675) 451,444 474,807 Comprehensive income (loss): Net income - - - 52,481 52,481 Net change in unrealized holding loss on investments available- for-sale, net of reclassification adjustment, net of tax - - (103,173) - (103,173) Comprehensive loss (50,692) Dividends paid - - - (16,124) (16,124) Balance, December 31, 2008 2,500 31,538 (113,848) 487,801 407,991 Comprehensive income (loss): Net income - - - 68,523 68,523 Net change in unrealized holding loss on investments available- for-sale, net of reclassification adjustment, net of tax - - 76,088 - 76,088 Comprehensive income 144,611 Dividends paid - - - (25,000) (25,000) Balance, December 31, 2009 2,500 31,538 (37,760) 531,324 527,602 Comprehensive income: Net income - - - 84,968 84,968 Net change in unrealized holding loss on investments available- for-sale, net of reclassification adjustment, net of tax - - 55,065 - 55,065 Comprehensive income 140,033 Dividends paid - - - (50,000) (50,000) Balance, December 31, 2010 $ 2,500 31,538 17,305 566,292 617,635 See accompanying notes to consolidated financial statements. 4 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows Years ended December 31, 2010, 2009, and 2008 (In thousands) Cash flows from operating activities: Net income $ 84,968 68,523 52,481 Adjustments to reconcile net income to net cash provided by operating activities: Provision for depreciation 7 8 5 Accretion of discount on investments (6,460) (9,101) (9,256) Realized (gains) losses on investments (11,724) (4,764) 16,388 Net purchases, sales, and maturities of trading investments (9,120) (30,902) (2,802) Increase in deferred policy acquisition costs (36,486) (11,189) (27,370) Increase in accrued investment income (3,281) (2,319) (86) Increase in accounts receivable (36,567) (30,529) (48,797) (Increase) decrease in other assets, net of realized gains (16,741) 881 1,024 Increase in policy liabilities 94,056 85,103 81,149 Interest credited on deposit and other investment-type contracts 41,628 39,529 37,457 Charges on deposit and other investment-type contracts (9,598) (13,333) (7,475) (Decrease) increase in general expenses, taxes, licenses and fees payable, funds withheld under reinsurance contract, and other liabilities (26,474) 60,749 16,333 Increase (decrease) in fair value of derivative in funds withheld under reinsurance contract 47,527 27,394 (56,300) Net change in fair value of trading investments (46,320) (23,918) 67,471 Provision for other than temporarily impaired investments 10,018 7,346 7,812 Deferred income taxes 9,038 (9,880) 5,669 Total adjustments (497) 85,075 81,222 Net cash provided by operating activities 84,471 153,598 133,703 Cash flows from investing activities: Sale, maturity, or repayment of investments: Fixed maturities available-for-sale 539,628 364,449 281,369 Equity securities available-for-sale - 2,599 300 Mortgage loans on real estate 40,107 31,249 37,603 Net change in short-term and other investments, net of realized gains 21,209 67,807 (78,788) Purchase of investments: Fixed maturities available-for-sale (680,879) (534,099) (404,165) Equity securities available-for-sale (1,058) - (9,110) Mortgage loans on real estate (43,430) (27,256) (37,835) Net change in policy loans 56 211 (172) Net cash used in investing activities (124,367) (95,040) (210,798) 5 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows Years ended December 31, 2010, 2009, and 2008 (In thousands) Cash flows from financing activities: Dividends paid to parent $ (50,000) (25,000) (16,124) Proceeds from notes payable 166,442 15,000 201,838 Repayment of notes payable (148,476) (65,428) (129,929) Deposits to deposit and other investment-type contracts 132,700 112,210 109,087 Withdrawals from deposit and other investment-type contracts (76,483) (58,448) (79,196) Net cash provided by (used in) financing activities 24,183 (21,666) 85,676 Net change in cash (15,713) 36,892 8,581 Cash, beginning of year 77,751 40,859 32,278 Cash, end of year $ 62,038 77,751 40,859 Supplemental disclosure of cash flow information: Cash paid during the year for: Interest on notes payable $ 20,130 21,636 22,488 Federal income taxes, net of refunds received 32,194 34,775 33,673 Supplemental disclosure of noncash investing activities: Change in net unrealized holding loss on investment available-for-sale net of deferred tax (expense) benefit of $(29,650), $(40,971), and $55,555 in 2010, 2009, and 2008, respectively $ 55,065 76,088 (103,173) See accompanying notes to consolidated financial statements. 6 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Business Description and Significant Accounting Policies (a) Business American Fidelity Assurance Company and subsidiaries (AFA or theCompany) provide a variety of financial services. AFA is a wholly owned subsidiary of American Fidelity Corporation (AFC), a Nevada insurance holding company. The Company is subject to state insurance regulations and periodic examinations by state insurance departments. AFA is licensed in 49 states, as well as the District of Columbia, American Samoa, Puerto Rico and Guam, with approximately 37% of direct premiums written in Oklahoma, Texas, and California. Activities of AFA are largely concentrated in the group disability income, group and individual annuity, supplemental health, and individual medical markets. In addition, individual and group life business is also conducted. The main thrust of AFA's sales is worksite marketing of voluntary products through the use of payroll deduction. The Company sells these voluntary products through a salaried sales force that is broken down into two primary divisions: the Association Worksite Division (AWD) and American Fidelity Educational Services (AFES). AWD specializes in voluntary disability income insurance programs aimed at selected groups and associations whose premiums are funded by employees through payroll deductions. AFES focuses on marketing to public school employees with voluntary insurance products such as disability income, tax-sheltered annuities, life insurance, dread disease, and accident only. These premiums are also funded by employees through payroll deductions. The expertise gained by the Company in worksite marketing of voluntary products is used by the Strategic Alliances Division in developing products to meet special situations. The Life Division was formed upon the acquisition of a block of life business in 2000. This division is marketing individual life products through independent brokers in the United States and Latin America. The American Worksite Solutions North Division (AWSN) was formed in 2009 to focus on the brokerage business that was previously a part of AWD. This effort is being managed in conjunction with the American Public Life (APL) brokerage business. (b) Basis of Presentation and Principles of Consolidation The consolidated financial statements have been prepared in conformity with U.S.generally accepted accounting principles, which vary in some respects from statutory accounting practices prescribed or permitted by state insurance departments (note2). The consolidated financial statements include the accounts and operations of AFA and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in the consolidated financial statements. (c) Use of Estimates Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with U.S.generally accepted accounting principles. Management evaluates its estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic environment, which management believes to be reasonable under the circumstances. The Company adjusts such estimates and assumptions when facts and circumstances dictate. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Changes in those estimates resulting from continuing changes in the economic environment will be reflected in the financial statements in future periods. Principal estimates that could change in the future are the fair value of investments, whether an available-for-sale security is other-than-temporarily impaired, and the actuarial assumptions used in establishing deferred policy acquisition costs and policy liabilities. (Continued) 7 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 (d) Investments The investment portfolio includes fixed maturities, equity securities, mortgage loans, real estate, policy loans, and short-term and other investments. Management records investments on the trade date and determines the appropriate classification of investments at the time of purchase. Held-to-maturity debt securities are those securities that management has the intent and the Company has the ability at the time of purchase to hold until maturity, and they are carried at amortized cost. Trading securities are bought and held principally for the purpose of selling them in the near term and are carried at fair value. Investments to be held for indefinite periods of time and not intended to be held-to-maturity or for trading are classified as available-for-sale and carried at fair value. All of the Company's investments are classified as available-for-sale or trading. The effects of unrealized holding gains and losses on trading securities are included in earnings. The effects of unrealized holding gains and losses on securities available-for-sale are reported as accumulated other comprehensive income, a separate component of stockholder's equity, net of deferred taxes. Transfers of securities between categories are recorded at fair value at the date of transfer. Short-term investments are reported at amortized cost, which approximates fair value. Equity securities (common and nonredeemable preferred stocks) are reported at fair value. Mortgage loans on real estate are reported at the unpaid balance less an allowance for possible losses. Investments in real estate are carried at cost less accumulated depreciation. Investments in real estate, excluding land, are depreciated on a straight-line basis using an estimated life of no more than 39years. Policy loans are reported at the unpaid balance. Realized gains and losses on disposal of investments are determined on a specific-identification basis and are included in the accompanying consolidated statements of income. Premiums and discounts are amortized or accreted over the life of the related security as an adjustment to yield using the effective interest method. Such amortization and accretion is included in the net investment income line item in the consolidated statements of income. Investment income from asset-backed, loan-backed, structured securities and mortgage loans is recognized based on the constant effective yield method, which includes an adjustment for estimated principal prepayments, if any. The effective yield used to determine amortization for securities subject to prepayment risk is recalculated and adjusted periodically based upon actual historical and/or projected future cash flows, which are obtained from a widely accepted securities data provider. Dividend and interest income are recognized when earned. Rental income on real estate is recognized on a straight-line basis over the lease term. Accrual of income is suspended on fixed maturities or mortgage loans that are in default. Interest income on investments in default is recognized only when payments are received. Investments included in the consolidated balance sheet that were not income producing for the preceding twelvemonths were not material. In order to maximize earnings and minimize risk, the Company invests in a diverse portfolio of investments. The portfolio is diversified by geographic region, investment type, underlying collateral, maturity, and industry. Management does not believe the Company has any significant concentrations of credit risk in its investments. The Company limits its risks by investing in fixed maturities and equity securities of investment-grade rated companies, mortgage loans adequately collateralized by real estate, selective real estate supported by appraisals, and policy loans collateralized by policy cash values. The Company does not purchase fixed maturities that are below investment-grade; however, certain securities have dropped below investment-grade after they were acquired. In addition, the Company performs due diligence procedures prior to making mortgage loans. These procedures include evaluations of the creditworthiness of the mortgagees and/or tenants and independent appraisals. Certain fixed maturities are guaranteed by the United States government. (Continued) 8 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 One of the significant considerations related to available-for-sale securities is the evaluation of impairments on investments. In the assessment to determine if a decline in the estimated fair value of any given security is other-than-temporary, management evaluates the following factors: (1)the Company's ability and intent to retain the investment for a period of time sufficient to allow for an anticipated recovery in value; (2)the recoverability of principal and interest for fixed maturity securities, or cost for equity securities; (3)the length of time and extent to which the fair value has been less than amortized cost for fixed maturity securities, or cost for equity securities; and (4)the financial condition of the issuer, including near-term and long-term prospects, the relevant industry conditions and trends, and implications of rating agency actions and offering prices. If management determines that a decline in the value of an equity security is other-than-temporary, the cost basis is adjusted to estimated fair value and the decline in value is recorded as a net realized investment loss in the period such a determination was made. For debt securities, the amount of the other than temporary impairment (OTTI) recognized in earnings depends on whether the Company intends to sell or more likely than not will be required to sell the security before recovery. If either one of these criteria is met, the OTTI recognized in earnings is equal to the entire difference between the security's amortized cost and its estimated fair value at the impairment measurement date. If these criteria are not met, the OTTI is bifurcated into two pieces: a credit loss recognized in earnings at an amount equal to the difference between the amortized cost and the present value of anticipated cash flows, and a noncredit loss recognized in other comprehensive income for any difference between the fair value and the net present value of anticipated cash flows. Any subsequent recoveries in value, other than amounts accreted to the expected recovery amount, are recognized at disposition. The risks inherent in assessing the impairment of an investment include the risk that market factors may differ from the Company's projections and the risk that facts and circumstances factored into the Company's assessment may change with time and may lead to a different impairment conclusion in future periods. Prior to the adoption of the OTTI guidance in 2009, the Company recognized in earnings an OTTI for a fixed maturity security in an unrealized loss position, unless it could assert that it had both the intent and ability to hold the fixed maturity security for a period of time sufficient to allow for a recovery of fair value to the security's amortized cost basis. Also prior to the adoption of this guidance, the entire difference between the fixed maturity security's amortized cost basis and its fair value was recognized in earnings if it was determined to have an OTTI. (e) Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Company groups its financial assets and liabilities measured at fair value in three levels, based on the inputs and assumptions used to determine the fair value. An asset or liability's classification within the fair value hierarchy is based on the lowest level of significant input to its valuation. The levels are as follows: ● Level1 inputs are quoted prices in active markets for identical securities. ● Level2 inputs are other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). ● Level3 inputs are significant unobservable inputs (including the Company's own assumptions used to determine the fair value of investments). (Continued) 9 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 (f) Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of threemonths or less when purchased to be cash equivalents. (g) Recognition of Premium Revenue and Related Costs Revenues from life, payout annuity (with life contingencies), and long-duration accident and health policies represent premiums recognized when due from policyholders and are included in life and annuity, and accident and health premiums. Premiums related to short-duration accident and health policies are recognized over the applicable premium-paying period. Expenses are associated with earned premiums to result in recognition of profits over the life of the policies. Expenses include benefits paid to policyholders and the change in the reserves for future policy benefits. The Company's earnings related to annuity products are impacted by conditions in the overall interest rate environment. Revenues from accumulation policies, which are included in other revenues, represent amounts assessed against policyholders. Such assessments are principally surrender charges. Policyholder account balances for accumulation annuities consist of premiums received, plus credited interest, less accumulated policyholder assessments. Policyholder account balances are reported in the consolidated balance sheets as funds held under deposit administration contracts. Expenses for accumulation annuities represent interest credited to policyholder account balances. Revenues from universal life policies, which are included in other revenues, represent amounts assessed against policyholders. Such assessments are principally mortality charges, surrender charges, and policy service fees. Policyholder account balances consist of premiums received plus credited interest, less accumulated policyholder assessments. Policyholder account balances are reported in the consolidated balance sheets as other policy liabilities. Expenses include interest credited to policyholder account balances and benefits in excess of account balances returned to policyholders. (h) Policy Acquisition Costs The Company defers costs that vary with and are primarily related to the production of new business. Deferred costs associated with life, annuity, universal life, and accident and health insurance policies consist principally of field sales compensation, direct response costs, underwriting and issue costs, and other expenses directly related to the production of new business. Deferred costs associated with life policies are amortized (with interest) over the anticipated premium-paying period of the policies using assumptions that are consistent with the assumptions used to calculate policy reserves. Deferred costs associated with annuities and universal life policies are amortized over the life of the policies at a constant rate based on the present value of the estimated gross profit to be realized. Deferred costs related to accident and health insurance policies are amortized over the anticipated premium-paying period of the policies based on the Company's experience. Deferred policy acquisition costs are subject to recoverability testing at the time of policy issue and at the end of each accounting period, and are written off if determined to be unrecoverable. (i) Policy Liabilities Life and annuity and accident and health policy benefit reserves are primarily calculated using the net level reserve method. The net level reserve method includes assumptions as to future investment yields, withdrawal rates, mortality rates, and other assumptions based on the Company's experience. These assumptions are modified as necessary to reflect anticipated trends and include provisions for possible unfavorable deviation. (Continued) 10 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Reserves for benefits payable are determined using case-basis evaluations and statistical analyses. These reserves represent the estimate of all benefits incurred but unpaid. The cancer reserves for benefits payable and the group disability reserves for benefits payable are discounted at 6.00% and 6.25% at December31, 2010 and 2009, respectively. The discount used is based on the yield on assets supporting the blocks of business. The estimates are periodically reviewed and, as adjustments become necessary, they are reflected in current operations. Although such estimates are the Company's best estimate of the ultimate value, actual results may vary from these values in either direction. (j) Reinsurance The Company accounts for reinsurance transactions as prescribed by the applicable accounting standards, which require the reporting of reinsurance transactions relating to the balance sheet on a gross basis and precludes immediate gain recognition on reinsurance contracts. (k) Income Taxes Income taxes are accounted for under the asset and liability method as prescribed by the applicable accounting standards. Deferred income tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases as well as operating loss, capital loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company recognizes and measures unrecognized income tax positions as prescribed by the applicable accounting standards for income taxes. The accounting guidance clarifies the accounting for unrecognized income tax positions in an enterprise's financial statements and requires that realization of an unrecognized income tax position must be "more likely than not" (i.e.,greater than 50% likelihood of receiving a benefit) before it can be recognized in the financial statements. Further, the guidance prescribes the benefit to be recorded in the financial statements as the amount most likely to be realized assuming a review by tax authorities having all relevant information and applying current tax laws. The Company recognizes any interest accrued in interest expense and any penalties accrued in operating expense that relate to unrecognized income tax positions. (l) Equipment Equipment, which is included in other assets, is stated at cost less accumulated depreciation and is depreciated on a straight-line basis using estimated lives of three to tenyears. Additions, renewals, and betterments are capitalized. Expenditures for maintenance and repairs are expensed. Upon retirement or disposal of an asset, the asset and related accumulated depreciation is eliminated and any related gain or loss is included in income. (m) Company-Owned Life Insurance The Company is the owner of three single premium insurance policies for certain current executives of the Company, where the Company is the beneficiary. These policies were purchased in 2010 and are recorded in other assets at their net cash surrender values, as reported by the three issuing insurance companies, whose Standard & Poor's financial strength ratings range from AA+ to AAA. The net cash surrender values totaled approximately $15,000,000 as of December31, 2010. The face value (death benefit) of the life insurance policies' underlying the contracts was approximately $39,639,000 as of December31, 2010. (Continued) 11 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 (n) Separate Accounts The Company maintains separate accounts under Oklahoma insurance law designated as American Fidelity Separate AccountA (AccountA), American Fidelity Separate AccountB (AccountB) and American Fidelity Separate AccountC (AccountC). AccountA, AccountB, and AccountC are registered as unit investment trusts under the Investment Company Act of 1940, as amended. Under Oklahoma law, the assets of AccountA, AccountB, and AccountC are segregated from the Company's assets. The assets are held for the exclusive benefit of the variable annuity contract owners and are not chargeable with liabilities arising out of the business conducted by any other account or by the Company. The following table summarizes the inputs used to value the separate accounts net assets as of December31 (inthousands): Level 1 - Quoted prices $ 382,457 322,002 Level 2 - Other significant observable inputs - - Level 3 - Significant unobservable inputs - - Total $ 382,457 322,002 There were no transfers of securities between levels during the years. (o) Basic Net Income per Share Basic net income per share is based on the weighted average number of shares outstanding. During the years ended December31, 2010, 2009, and 2008, the weighted average number of shares outstanding was 250,000. There are no dilutive shares outstanding. (p) Derivative in Funds Withheld under Reinsurance Contract The Company follows the applicable accounting guidance on embedded derivatives related to modified coinsurance arrangements. The Company's funds withheld under reinsurance contract contains an embedded derivative, which requires bifurcation and separate accounting under the guidance. The identified embedded derivative closely resembles a total return swap. A valuation model was developed to arrive at an estimate of the fair value of the embedded derivative that uses various assumptions regarding future cash flows under the affected reinsurance contract. The assumptions for the value of the derivative include the difference between the book and market value of the underlying investment portfolio and the present value of the future Interest Maintenance Reserve (IMR) amortization. The LIBOR/swap curve is used to calculate the present value of the future IMR amortization using rates published by LIBOR and the U.S.Federal Reserve on the last day of each quarter. The change in the embedded derivative for the years ended December31, 2010, 2009, and 2008 of approximately $(47,527,000), $(27,394,000), and $56,300,000, respectively, is included in the consolidated statements of income as the change in the fair value of derivative in funds withheld under reinsurance contract. (q) Recently Adopted Accounting Pronouncements In February2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements (Topic855). ASU2010-09 provides authoritative accounting literature for a topic previously addressed only in the auditing literature (AICPA AU Section560, Subsequent Events). The provisions of ASU2010-09 were effective as of the date of issue in February2010 and have no significant impact on the financial statements. (Continued) 12 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 In January2010, the FASBissued ASU2010-06, Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements (Topic820). ASU2010-06 requires additional disclosures and clarifies existing disclosure requirements about fair value measurement as set forth in Accounting Standards Codification (ASC) Topic820, Fair Value Measurements and Disclosures. The provisions of this update were adopted in the current year and are included in the notes of the financial statements. In June2009, the FASBissued new guidance to improve financial reporting by enterprises involved with variable interest entities (VIEs). This guidance changes the approach to determining a VIE's primary beneficiary and requires companies to continuously reassess whether investments in VIEs must be consolidated. This guidance became effective for interim and annual accounting periods beginning after November15, 2009. The Company has adopted this guidance with no material impact to the consolidated financial statements. In June2009, the FASBissued new guidance to improve the information that a reporting entity provides in its financial reports related to a transfer of financial assets. It addresses the effects of a transfer on financial position, financial performance, cash flows and a transferor's continuing involvement in transferred financial assets. In addition, this guidance also eliminates the concept of a qualifying special-purpose entity. This guidance will become effective for interim and annual accounting periods beginning after November15, 2009. The Company has adopted this guidance with no material impact to the consolidated financial statements. In June2009, the FASBapproved FASBAccounting Standards Codification (Codification) as the single source of authoritative accounting guidance used in the preparation of financial statements in conformity with U.S.generally accepted accounting principles (GAAP) for all nongovernmental entities. Codification, which changed the referencing and organization of accounting guidance without modification of existing GAAP, is effective for interim and annual periods ending after September15, 2009. Since it did not modify GAAP, Codification did not have any impact on the Company's financial condition or results of operations. On the effective date of Codification, substantially all existing non-SEC accounting and reporting standards are superseded and, therefore, are no longer referenced by title in the accompanying consolidated financial statements. In April2009, the FASBissued new guidance regarding OTTI of debt securities that changes the recognition and presentation of debt securities determined to be other-than-temporarily impaired for interim and annual periods ending after June15, 2009. The guidance requires an enterprise to bifurcate any OTTI between credit and noncredit impairments and then establish accounting treatment for each aspect, in current and subsequent periods. Retroactive application became required to OTTI recorded in prior periods by making a cumulative-effect adjustment to the opening balance of retained earnings and accumulated other comprehensive income (loss) in the period of adoption. The Company adopted this guidance and had no cumulative-effect adjustment to the opening balance of retained earnings and accumulated other comprehensive income, since all previous other-than-temporary impairments were considered to be credit related. In April2009, the FASBissued new guidance to clarify fair valuation in inactive markets and to include all assets and liabilities subject to fair valuation measurements. The FASBalso issued guidance which requires entities to disclose the methods and significant assumptions used to estimate the fair value of financial instruments in financial statements on an interim and annual basis and to highlight any changes from prior periods. This guidance became effective for financial statements issued for interim and annual periods ending after June15, 2009. The Company has adopted this new guidance with no material impact on the consolidated financial statements. (Continued) 13 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 In January2009, the FASBissued amendments to impairment guidance to achieve more consistent determination of whether an OTTI has occurred. This guidance was effective for interim and annual reporting periods ending after December15, 2008. The Company adopted this guidance effective December31, 2008 and is applying the standard prospectively, as required. The Company has adopted this guidance with no material impact to the consolidated financial statements. In March2008, the FASBissued new guidance to require companies with derivative instruments to disclose information about how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accounted for, and how derivative instruments and related hedged items affect an entity's financial position, financial performance and cash flows. This guidance became effective for financial statements issued for fiscal years beginning after November15, 2008. The Company has adopted this new guidance with no material impact to the consolidated financial statements. In December2007, the FASBissued new guidance on business combinations of which the objective is to improve the relevance, representational faithfulness and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects. The new standard requires the acquiring entity in a business combination to recognize all the assets acquired and liabilities assumed in the transaction; establishes the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed; and requires the acquirer to disclose to investors and other users all of the information they need to evaluate and understand the nature and financial effect of the business combination. This guidance is effective for fiscal years beginning after December15, 2008. The Company adopted this guidance with no material impact on its consolidated financial statements. In February2007, the FASBissued new guidance on a fair value option for financial assets and liabilities which allows for the option to measure financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. This guidance was effective for fiscal years beginning after November15, 2007. The Company did not elect the fair value option for any of its financial assets or liabilities; therefore, this guidance had no impact on the Company's consolidated financial statements. In September2006, the FASBissued new guidance on fair value measurements, which defines fair value, establishes a framework for measuring fair value under other accounting pronouncements that permit or require fair value measurements, changes the methods used to measure fair value and expands disclosures about the fair value measurements. In particular, disclosures are required to provide information on the extent to which fair value is used to measure assets and liabilities; the inputs used to develop measurements; and the effect of certain measurements on earnings or changes in net assets. This new guidance was effective for fiscal years beginning after November15, 2007. The initial application had no material impact on the Company's consolidated financial statements. (r) New Accounting Pronouncements In October2010, the FASBissued ASU2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts (Topic944). ASC 2010-26 addresses the diversity in practice regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. The amendments in this ASU specify which costs incurred in the acquisition of new and renewal contracts should be capitalized in accordance with the ASU. This guidance will be effective for interim and annual reporting periods beginning after December15, 2011. The amendments in this ASU should be applied prospectively upon adoption. Retrospective application to all prior periods presented upon the date of adoption also is permitted, but not required. Early adoption is permitted, but only at the beginning of an entity's annual reporting period. The Company is currently evaluating the new guidance. (Continued) 14 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 In April2010, the FASBissued ASU2010-15, How Investments Held through Separate Accounts Affect an Insurer's Consolidation Analysis of Those Investments (Topic944). ASU2010-15 provides authoritative accounting literature to address practice questions on how investments held through the separate accounts of an insurance entity affect the consolidation analysis under FASBAccounting Standards Codification Subtopic810-10, Consolidation ' Overall. The provisions of ASU2010-15 will be effective for interim and annual reporting periods beginning after December15, 2010. The Company is currently evaluating the new guidance and does not expect it to have a material impact to the financial statements. (s) Reclassifications Certain prior year amounts have been reclassified to conform with the current year presentation. Statutory Financial Information The Company is required to file statutory financial statements with state insurance regulatory authorities. Accounting principles used to prepare statutory financial statements differ from financial statements prepared on the basis of U.S.generally accepted accounting principles. The Company reported statutory net income for the years ended December31, 2010, 2009, and 2008 of approximately $55,889,000, $49,489,000, and $38,134,000, respectively. The Company reported statutory capital and surplus at December31, 2010 and 2009 of approximately $287,221,000 and $282,119,000, respectively. Retained earnings of the Company are restricted as to payment of dividends by statutory limitations applicable to insurance companies. Without prior approval of the state insurance department, dividends that can be paid by the Company are generally limited to the greater of (a)10% of statutory capital and surplus, or (b)the statutory net gain from operations. These limitations are based on the amounts reported for the previous calendar year. The maximum dividend payout, which may be made without prior approval in 2011, is approximately $64,400,000, which is the statutory net gain from operations at December31, 2010. Investments Investment income for the years ended December31 is summarized below (inthousands): Interest on fixed maturities $ 156,022 149,573 141,623 Dividends on equity securities 8 7 112 Interest on mortgage loans 22,067 22,259 23,449 Investment real estate income 17 19 20 Interest on policy loans 2,984 3,000 2,903 Interest on short-term investments 61 299 127 Other 678 19 2,085 181,837 175,176 170,319 Less reinsurance allowance for investment income under funds withheld arrangement (note 12) (41,322) (40,558) (39,482) Less investment expenses (30,594) (31,749) (32,300) Net investment income $ 109,921 102,869 98,537 (Continued) 15 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Net realized gains (losses) and the changes in unrealized gains (losses) on investments for the years ended December31 are as follows (inthousands): Realized Unrealized Realized Unrealized Realized Unrealized Fixed maturities available-for-sale $ Equity securities available-for-sale - 71 Trading securities - - - Trading securities (not recognized) - - - Other-than-temporary impairments - - - Mortgage loans and real estate - - - Short-term and other - $ Included in the above realized gains (losses) is the (increase) decrease in the allowance for possible losses on mortgage loans of $(27,000), $125,000, and $(88,000) in 2010, 2009, and 2008, respectively. The gross unrealized holding gains on equity securities available-for-sale were approximately $5,937,000 and $5,194,000 in 2010 and 2009, respectively. The gross unrealized holding losses on equity securities available-for-sale were approximately $243,000 and $188,000 in 2010 and 2009, respectively. The amortized cost and estimated fair value of investments in fixed maturities available-for-sale are as follows (inthousands): December 31, 2010 Gross Gross unrealized unrealized Amortized holding holding Estimated cost gains losses fair value U.S. Treasury securities $ - Obligations of U.S. government - sponsored agencies States and territories Corporate securities Mortgage-backed securities Total $ (Continued) 16 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 December 31, 2009 Gross Gross unrealized unrealized Amortized holding holding Estimated cost gains losses fair value U.S. Treasury securities $ - Obligations of U.S. government - sponsored agencies States and territories 40 Corporate securities Mortgage-backed securities Total $ The amortized cost and estimated fair value of investments in fixed maturities available-for-sale at December31, 2010 are shown below (inthousands) by effective maturity. Expected maturities will differ from effective maturities because the issuers of such securities may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Estimated cost fair value Due in one year or less $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities Total $ (Continued) 17 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Proceeds from sales of investments in fixed maturities available-for-sale were approximately $162,820,000, $114,872,000, and $112,443,000 in 2010, 2009, and 2008, respectively. Gross gains of approximately $9,000,000, $4,622,000, and $2,475,000 were realized in 2010, 2009, and 2008, respectively. Gross losses of approximately $665,000, $2,816,000, and $11,239,000 were realized on those sales in 2010, 2009, and 2008, respectively. In addition, the Company realized net gains of approximately $881,000, $768,000, and $72,000 during 2010, 2009, and 2008, respectively, on investments in fixed maturities that were called or prepaid. During 2010, 2009 and 2008, the Company had certain securities that were other-than-temporarily impaired related to credit risk which created losses of $10,018,000, $7,346,000 and $7,812,000, respectively. As of December31, 2010, 2009 and 2008, the Company had approximately $35,804,000, $25,785,000, and $18,759,000, respectively, of cumulative OTTI credit losses recognized on securities held in the investment portfolio. The Company's common stock consists primarily of Federal Home Loan Bank common stock. At December31, 2010 and 2009, the Company maintained a portfolio of investment securities classified as trading with a fair value of approximately $682,571,000 and $622,604,000, respectively. These investments are subject to price volatility associated with any interest-bearing instrument. Net realized gains (losses) on trading securities during the years ended December31, 2010, 2009 and 2008 were approximately $2,647,000, $1,417,000, and $(2,961,000), respectively, and are included in net investment income. Net unrealized holding gains (losses) on trading securities held at December31, 2010 and 2009 were approximately $5,062,000 and $(39,370,000), respectively. Gross unrealized losses on investment securities available-for-sale and the fair value of the related securities, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position were as follows (inthousands): December 31, 2010 Less than 12 months 12 months or longer Total Unrealized Unrealized Unrealized Fair value losses Fair value losses Fair value losses U.S. Treasury securities and obligations of U.S. government - sponsored agencies $ - - States and territories Corporate securities Mortgage-backed securities Subtotal, debt securities Preferred stocks - - 57 57 Subtotal, equity securities - - 57 57 Total $ (Continued) 18 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 December 31, 2009 Less than 12 months 12 months or longer Total Unrealized Unrealized Unrealized Fair value losses Fair value losses Fair value losses U.S. Treasury securities and obligations of U.S. government - sponsored agencies $ States and territories Corporate securities Mortgage-backed securities Subtotal, debt securities Preferred stocks - - Subtotal, equity securities - - Total $ The unrealized losses in U.S.Treasury securities and obligations of U.S.government-sponsored agencies are due to interest rate fluctuations which result in a decline in market values from original purchase price. Because the securities were acquired during a period of low interest rates, unrealized losses may continue and may become more severe in a rising interest rate environment. The Company expects the unrealized losses to reverse as the securities shorten in duration and mature, and because the Company has the ability to hold these investments and does not intend to sell until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. The investments included in corporate securities are comprised of corporate bonds. The unrealized loss is due to the current market and economic environment, which is affecting corporate credit ratings and changes in sector spreads. The unrealized loss may continue and may become more severe if the economy continues to trend downward or interest rates rise. Because the decline in fair value is attributable to economic changes and a slight decline in credit quality, and because the Company expects all contractual cash flows will be received and has the ability and intent to hold these investments until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired . (Continued) 19 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The investments included in mortgage-backed securities are comprised of U.S.government-sponsored agency mortgage-backed securities, and private label whole loan collateralized mortgage obligations. The unrealized losses on these securities are a result of the current market and economic conditions that are affecting the mortgage-backed sector. The credit quality on some mortgage-backed bonds has declined due to the large number of home defaults. Because the decline in fair value is attributable mainly to changes in market and economic conditions and the Company believes all contractual cash flows will be received and has the ability and intent to hold these investments until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. When the Company believes it will not receive all contractual cash flows, the securities are considered other-than-temporarily impaired. At December31, 2010 and 2009, investments with carrying values of approximately $2,898,000 and $2,894,000, respectively, were on deposit with state insurance departments as required by statute. Fair Value Measurements (a) Fair Value Hierarchy The following table presents the assets that the Company measured at fair value on a recurring basis at December31, 2010: Level 1 Level 2 Level 3 Total Asset class: Available-for-sale: U.S. Treasury bonds $ 2,661 - - 2,661 U.S. Agency bonds - 367,997 - 367,997 Municipal bonds - 212,848 - 212,848 Corporate bonds - 535,319 108,334 643,653 Residential mortgage-backed - 903,354 - 903,354 Trading: U.S. Treasury bonds 742 - - 742 U.S. Agency bonds - 55,188 - 55,188 Municipal bonds - 90,959 - 90,959 Corporate bonds - 401,540 37,659 439,199 Residential mortgage-backed - 96,483 - 96,483 Preferred stock 57 - - 57 FHLB common stock 25,424 - - 25,424 Common stock - other 237 - - 237 Total $ 29,121 2,663,688 145,993 2,838,802 Liabilities: Derivative in funds withheld $ - 26,123 - 26,123 Total $ - 26,123 - 26,123 There were no transfers between levels during the year. (Continued) 20 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The following table presents the change for the year ended December31, 2010 in the assets measured at fair value using unobservable inputs (Level3): Fixed maturities available- Trading for-sale securities Total Beginning balance $ 104,094 38,294 142,388 Purchases 9,460 734 10,194 Sales (5,995) (3,226) (9,221) Realized gain (loss) 454 (353) 101 Accretion/amortization 53 (31) 22 OTTI (1,756) (767) (2,523) Change in market value 2,024 3,008 5,032 Transfers in and/or out of Level 3 - - - Ending balance $ 108,334 37,659 145,993 The following table presents the assets that the Company measured at fair value on a recurring basis at December31, 2009: Level 1 Level 2 Level 3 Total Asset class: Available-for-sale: U.S. Treasury bonds $ 2,670 - - 2,670 U.S. Agency bonds - 383,038 - 383,038 Municipal bonds - 104,602 - 104,602 Corporate bonds - 553,886 104,094 657,980 Residential mortgage-backed - 753,167 - 753,167 Trading: U.S. Treasury bonds 716 - - 716 U.S. Agency bonds - 106,500 - 106,500 Municipal bonds - 51,639 - 51,639 Corporate bonds - 340,487 38,294 378,781 Residential mortgage-backed - 84,968 - 84,968 Preferred stock 112 - - 112 FHLB common stock 23,669 - - 23,669 Common stock - other 192 - - 192 Total investments 27,359 2,378,287 142,388 2,548,034 Derivative in funds withheld - 21,404 - 21,404 Total $ 27,359 2,399,691 142,388 2,569,438 There were no transfers between levels during the year. (Continued) 21 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The following table presents the change for the year ended December31, 2009 in the assets measured at fair value using unobservable inputs (Level3): Fixed maturities available- Trading for-sale securities Total Beginning balance $ 74,086 36,509 110,595 Purchases 26,498 1,085 27,583 Sales (7,813) (5,446) (13,259) Realized loss (150) (8) (158) Accretion/amortization 47 (245) (198) OTTI (2,000) (1,926) (3,926) Change in market value 10,429 4,648 15,077 Transfers in and/or out of Level 3 2,997 3,677 6,674 Ending balance $ 104,094 38,294 142,388 (b) Fair Value of Financial Instruments A summary of the Company's financial instruments (inthousands) and the fair value estimates, methods, and assumptions is set forth below: Carrying Estimated Carrying Estimated amount fair value amount fair value Financial assets: Cash $ Short-term and other investments Accrued investment income Reinsurance receivables on paid and unpaid benefits Fixed maturities available-for-sale Equity securities available-for-sale Trading investments Mortgage loans Derivative in funds withheld under reinsurance contract - - Financial liabilities: Certain policy liabilities $ Derivative in funds withheld under reinsurance contract - - Notes payable Cash, Short-Term and Other Investments, Accounts Receivable, Accrued Investment Income, Reinsurance Receivables on Paid and Unpaid Benefits, and Other Liabilities The carrying amount of these financial instruments approximates fair value because they mature within a relatively short period of time and do not present unanticipated credit concerns. (Continued) 22 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Policy Loans Policy loans have average interest yields of approximately 7.08% and 7.02% as of December31, 2010 and 2009, respectively, and have no specified maturity dates. These loans typically carry an interest rate that is tied to the crediting rate applied to the related policy and contract reserves. Policy loans are an integral part of the life insurance policies that the Company has in force and cannot be valued separately. Fixed Maturities and Trading Investments For fixed maturities and marketable equity securities, as well as trading securities, for which market quotations generally are available, the Company primarily uses independent pricing services to assist in determining fair value measurements. When the fair value of certain securities is not readily available, the fair value estimates are based on quoted market prices of similar instruments adjusted for the differences between the quoted instruments and the instruments being valued, or fair value is estimated using discounted cash flow analysis. Interest rates used in this analysis are similar to currently offered contracts with comparable maturities as the investments being valued. The Company's investments also include certain less liquid or private fixed maturity debt securities and other trading investments. Valuations are estimated based on nonbinding broker prices or valuation models, discounted cash flow models and other similar techniques that use observable or unobservable inputs. Equity Securities The fair value of equity securities investments of the Company is based on quotations from independent pricing services, bid prices published in financial newspapers or bid quotations received from securities dealers. Mortgage Loans Fair values are estimated for portfolios of loans with similar characteristics. Commercial mortgage loans have average net yield rates of 6.55% and 6.63% for December31, 2010 and 2009, respectively. The fair value of mortgage loans was calculated by discounting scheduled cash flows to maturity using estimated market discount rates of 5.26% and 6.04% for December31, 2010 and 2009, respectively. These rates reflect the credit and interest rate risk inherent in the loans. Assumptions regarding credit risk, cash flows, and discount rates are judgmentally determined using available market information and specific borrower information. The fair value of certain residential loans is based on the approximate fair value of the underlying real estate securing the mortgages. Certain Policy Liabilities Certain policies sold by the Company are investment-type contracts. These liabilities are segregated into two categories: deposit administration funds and immediate annuities that do not have life contingencies. The fair value of the deposit administration funds is determined using estimated projected future cash flows discounted at the rate that would be required to transfer the liability in an orderly transaction. The fair value of the immediate annuities without life contingencies is estimated as the discounted cash flows of expected future benefits less the discounted cash flows of expected future premiums, using the current pricing assumptions. The carrying amount of all other policy liabilities approximates fair value. Carrying Estimated Carrying Estimated amount fair value amount fair value (In thousands) Funds held under deposit administration contracts $ Annuities (Continued) 23 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Derivative in Funds Withheld under Reinsurance Contract The fair value of the Company's derivative in funds withheld under reinsurance contract is estimated as the difference between the present value of the return on the underlying investment securities and the present value of the financing leg of the total return swap. The present value is determined using the LIBOR/swap curve. Notes Payable The fair value of the Company's notes payable is estimated by the present value of a stream of future expected cash flows using an appropriate discount rate. Discount factors are based on the LIBOR/SWAP curve. Limitations Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These fair value estimates do not reflect any premium or discount that could result from offering for sale at one time the Company's entire holdings of a particular financial instrument, nor do they reflect income taxes on differences between fair value and tax basis of the assets. Because no established exchange exists for a significant portion of the Company's financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments, and other factors. These fair value estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the fair value estimates. Deferred Policy Acquisition Costs Deferred policy acquisition costs principally represent field sales compensation, direct response costs, underwriting and issue costs, and related expenses. Information relating to the change in deferred policy acquisition costs is summarized as follows (inthousands): Life and Accident and annuity health Total Year ended December 31, 2010: Deferred costs $ Amortization Net increase $ Year ended December 31, 2009: Deferred costs $ Amortization Net increase $ Year ended December 31, 2008: Deferred costs $ Amortization Net increase $ (Continued) 24 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Reserves for Future Policy Benefits Reserves for life and annuity future policy benefits as of December31 are principally based on the interest assumptions set forth below (inthousands): Interest assumptions Life and annuity reserves: Issued prior to 1970 $ 4.75% Issued 1970 through 1980 6.75% to 5.25% Issued after 1982 (indeterminate premium products) 10.00% to 8.50% Issued through 1987 (acquired business) 11.00% Issued 1981 through 1994 (all other) 8.50% to 7.00% Issued after 1994 (all other) Various Life contingent annuities Various* Group term life waiver of premium disabled lives 6.00% Reserves acquired through assumption reinsurance agreement (note 12) 5.50% to 2.25% $ * These reserves are revalued as limited-pay contracts. As a result, the reserve is somewhat greater than the present value of future benefits and expenses at the assumed interest rates, i.e., the actual interest rates required to support the reserves are somewhat lower than the rates assumed. Assumptions as to mortality are based on the Company's prior experience. This experience approximates the 1955-60 Select and Ultimate Table (individual life issued prior to 1981), the 1965-70 Select and Ultimate Table (individual life issued in 1981 and after), and the 1960 Basic Group Table (all group issues). Assumptions for withdrawals are based on the Company's prior experience. All assumptions used are adjusted to provide for possible adverse deviations. Liability for Benefits Payable Life and Accident and Health Claim Reserve Activity for the years ended December31, 2010, 2009, and 2008 was as follows (inthousands): Liability, beginning of year, net of reinsurance $ Incurred related to: Current year Prior years Total incurred Paid related to: Current year Prior years Total paid Liability, end of year, net of reinsurance $ (Continued) 25 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Reinsurance recoverables on paid losses were $4,852,000 and $1,989,000 at December31, 2010 and 2009, respectively. The provision for benefits pertaining to prior years decreased approximately $22,128,000 in 2010 from the prior year estimate. This decrease overall includes better than expected experience of approximately $21,528,000 for group medical and disability; $1,444,000 for life; and worse than expected experience of $844,000 for cancer business. The decrease in group medical and disability is due in part to assumptions made in 2008 due to concerns about the economy. The decrease for cancer is due to a slight lengthening of the tail in the claim runoff. The provision for benefits pertaining to prior years decreased approximately $34,482,000 in 2009 from the prior year estimate. This decrease overall includes better than expected experience of approximately $20,261,000 for group medical and disability; $11,497,000 for cancer; and $2,724,000 for life business. The decrease in group medical and disability is due in part to assumptions made in 2008 due to concerns about the economy. The decrease for cancer and life was due to better than expected claims experience. The provision for benefits pertaining to prior years decreased approximately $6,308,000 in 2008 from the prior year estimate. This decrease overall includes better than expected experience of approximately $2,446,000 for group medical and disability; $2,241,000 for cancer; and $1,620,000 for life business. The decrease for group medical and disability was smaller than anticipated due to the adoption of new termination rates for early durations. The decrease for cancer was also lower than expected due to claims settlement costs. The Company discounts cancer reserves and group disability reserves for benefits payable. The amount of the discount for these benefits payable, net of reinsurance at December31, 2010 and 2009 is approximately $61,429,000 and $58,240,000, respectively. Notes Payable Notes payable as of December31 are summarized as follows (inthousands): Lines of credit with Federal Home Loan Bank, maturities ranging from 2011 to 2022, interest due monthly, rates ranging from 1.35% to 5.87%, some of which are subject to conversion to an adjustable rate $ 4.99% repurchase agreement, due in 2013, interest due quarterly, counterparty is Merrill Lynch 4.90% repurchase agreement, redeemed in 2010, counterparty is JPMorgan Chase - $ AFA has a line of credit with the Federal Home Loan Bank of Topeka in the amount of $457,928,000 and $424,357,000 at December31, 2010 and 2009, respectively. The line of credit is secured by investment securities pledged as collateral by AFA with a carrying value of approximately $487,351,000 and $483,159,000 at December31, 2010 and 2009, respectively, which exceeds the collateral required for this line of credit. The pledged securities are held in the Company's name in a custodial account at United Missouri Bank, N.A. to secure current and future borrowings. To participate in this available credit, AFA has acquired 254,242shares of Federal Home Loan Bank of Topeka common stock with a total carrying value of approximately $25,424,000 at December31, 2010. The Federal Home Loan Bank of Topeka has the option to convert the initial rate of interest to an adjustable rate of interest on many of these lines of credit on the dates listed in the table above. At any time after the Federal Home Loan Bank of Topeka exercises its conversion option, the Company may prepay the advance in full or in part without a fee. (Continued) 26 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The Company has no unused lines of credit at December31, 2010. Interest expense for the years ended December31, 2010, 2009, and 2008 totaled approximately $19,855,412, $21,321,000 and $22,624,000, respectively, and is included in net investment income as an investment expense in the accompanying consolidated statements of income. Scheduled maturities (excluding interest) of the above indebtedness at December31, 2010 are as follows (inthousands): $ 41,428 10,000 24,838 40,000 50,000 2016 and thereafter 316,500 $ 482,766 Income Taxes Total 2010 income tax expense in the accompanying consolidated statements of income differs from the federal statutory income tax rate of 35% of income before income taxes, principally due to management fees paid to AFC treated as dividends for financial reporting purposes and the dividends received deduction, net of interest and credit adjustments on school construction bonds. Total 2009 income tax expense in the accompanying consolidated statements of income differs from the federal statutory income tax rate of 35% of income before income taxes, principally due to management fees paid to AFC treated as dividends for financial reporting purposes and the dividends received deduction. (Continued) 27 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The tax effects of temporary differences that give rise to the deferred tax assets and deferred tax liabilities at December31 are presented below (inthousands): Deferred tax assets: Fixed maturities $ - Other investments Life and health reserves Other liabilities and assets Litigation accruals Compensation and retirement Real estate and equipment Derivative in funds withheld under reinsurance contract - Capital loss carryforward - Total deferred tax assets Deferred tax liabilities: Fixed maturities - Equity securities Deferred policy acquisition costs Due and deferred premiums Derivative in funds withheld under reinsurance contract - Total deferred tax liabilities Net deferred tax liability $ At December31, 2010, the Company had no capital loss carryforward since its capital losses carrying forward from 2009 were fully utilized during 2010. At December31, 2009, the Company had a capital loss carryforward of $5,674,000, which resulted in a tax benefit of $1,986,000. Management periodically reviews whether a valuation allowance is needed on its total deferred tax assets reported on the consolidated balance sheet based on factors such as past history and trends, projected taxable income, and expiration dates of capital loss carryforwards. Management believes that in 2010 and 2009 it is more likely than not that the results of operations will generate sufficient taxable income to realize its deferred tax assets on noncapital items. In 2010 and 2009, management believes there are sufficient capital gains available in its capital assets portfolio and that holding its loss bonds to recovery or maturity substantiates the Company's ability to realize its deferred tax assets on capital items. The Company and its subsidiaries are included in AFC's consolidated federal income tax return. Income taxes are reflected in the accompanying consolidated financial statements as if the Company and its subsidiaries were separate tax-paying entities. As of December31, 2010 and 2009, other accounts payable includes current income taxes payable of approximately $1,836,000 and $527,000, respectively. The Company has a $33,000 liability recorded for unrecognized income tax benefits as of December31, 2010, which includes $33,000 of interest. The Company has a $195,000 liability recorded for unrecognized income tax benefits as of December31, 2009, which includes $117,000 of interest. As of December31, 2010 and 2009, there were no penalties recorded on unrecognized income tax benefits. The Company has no unrecognized tax benefits as of December31, 2010 that would affect the effective tax rate. The total amount of unrecognized income tax benefits as of December31, 2009 and 2008 that would affect the effective tax rate, if recognized, is $78,000 and $123,000, respectively. (Continued) 28 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 A reconciliation of unrecognized income tax benefits is as follows (inthousands): Balance at December 31, 2009 $ 78 Lapse of applicable statute of limitations (78) Balance at December 31, 2010 $ - The Company files income tax returns in the U.S.federal jurisdiction and various states. The Company is no longer subject to U.S.federal income tax examinations for years prior to 2007 and state and local income tax examinations for years prior to 2006. The Company is not currently under examination by any taxing authority. Other Comprehensive Income (Loss) The changes in the components of other comprehensive income (loss) are reported net of income taxes for the years indicated, as follows (inthousands): Year ended December 31, 2010 Pretax Tax Net amount effect amount Unrealized holding gains on available-for- sale investments: Unrealized holding gains, net, arising during the period $ 83,913 (29,370) 54,543 Less realized investment gains, net, excluding impairment losses (9,216) 3,226 (5,990) Plus other-than-temporary impairment losses recognized in earings 10,018 (3,506) 6,512 Other comprehensive gain $ 84,715 (29,650) 55,065 Year ended December 31, 2009 Pretax Tax Net amount effect amount Unrealized holding gains on available-for- sale investments: Unrealized holding gains, net, arising during the period $ 112,931 (39,526) 73,405 Less realized investment gains, net, excluding impairment losses (3,218) 1,126 (2,092) Plus other-than-temporary impairment losses recognized in earnings 7,346 (2,571) 4,775 Other comprehensive gain $ 117,059 (40,971) 76,088 (Continued) 29 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Year ended December 31, 2008 Pretax amount Tax effect Net amount Unrealized holding loss on available-for- sale investments: Unrealized holding loss arising during the period $ (179,857) 62,950 (116,907) Plus reclassification adjustment for gains included in net income 21,129 (7,395) 13,734 Other comprehensive loss $ (158,728) 55,555 (103,173) At December31, 2010, 2009, and 2008, the component of accumulated other comprehensive income (loss) is as follows (inthousands): Unrealized holding gains (losses), net of deferred tax (expense) benefit of $(9,317), $20,333, and $61,304 in 2010, 2009, and 2008 respectively $ 17,305 (37,760) (113,848) $ 17,305 (37,760) (113,848) Reinsurance Reinsurance contracts do not relieve the Company from its obligations to policyholders. Failure of reinsurers to honor their obligations could result in losses to the Company. The Company evaluates the financial condition of its reinsurers and monitors concentrations of credit risk arising from similar geographic regions, activities, or economic characteristics of the reinsurers to minimize its exposure to significant losses from reinsurer insolvencies. Management believes that all reinsurers presently used are financially sound and will be able to meet their contractual obligations; therefore, no significant allowance for uncollectible amounts has been included in the consolidated financial statements. At December31, 2010 and 2009, reinsurance receivables with a carrying value of approximately $163,232,000 and $152,398,000, respectively, were associated with six reinsurers. In addition, reinsurance receivables of approximately $700,822,000 and $681,123,000 in 2010 and 2009, respectively, were associated with one reinsurer (note12). Reinsurance agreements in effect for life insurance policies vary according to the age of the insured and the type of risk. Retention amounts for life insurance range from $250,000 on domestic individual life coverages to $500,000 on group life and Latin American individual life coverages, with slightly lower limits on accidental death benefits. At December31, 2010 and 2009, the face amounts of life insurance in force that are reinsured amounted to approximately $11,112,000,000 (approximately 51.9% of total life insurance in force) and $11,643,000,000 (approximately 55.9% of total life insurance in force), respectively. Reinsurance agreements in effect for accident and health insurance policies vary with the type of coverage. The effects of reinsurance agreements on earned and written premiums, prior to deductions for benefits and commission allowances, were approximately $170,081,000, $197,388,000, and $171,768,000 for life and accident and health reinsurance ceded, and $52,206,000, $58,019,000, and $92,860,000 for life and accident and health reinsurance assumed for the years ended December31, 2010, 2009, and 2008, respectively. Reinsurance agreements reduced incurred benefits for life and accident and health policies by approximately $192,730,000, $171,972,000, and $190,598,000 for the years ended December31, 2010, 2009, and 2008, respectively. Effective November1, 2009, the Company entered into a reinsurance treaty on certain blocks of in-force Long Term Care business. Cash and reserves transferred to the new carrier amounted to approximately $20.8million. The transaction is reflected as a contra item in Other Revenues, and the related reserve impact is reflected as a reduction of reserves in the Accident and Health section of the increase (decrease) in reserves for future policy benefits. (Continued) 30 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Acquired Business - Mid-Continent Life Insurance Company Effective December31, 2000, the Company entered into an assumption reinsurance agreement with the Commissioner of Insurance of the State of Oklahoma, in his capacity as receiver of Mid-Continent Life Insurance Company (MCL) of Oklahoma City, Oklahoma. Under this agreement, the Company assumed MCL's policies in force, with the exception of a small block of annuity policies that was assumed effective January1, 2001. In a concurrent reinsurance agreement, the Company ceded 100% of the MCL policies assumed to Hannover Life Reassurance Company of America. In 2002, this agreement was then transferred to Hannover Life Reassurance Company of Ireland (HLR). The agreement with HLR is a funds withheld arrangement, with the Company ceding net policy assets and liabilities of approximately $684,551,000 and $667,429,000 to HLR and maintaining a funds withheld liability at December31, 2010 and 2009, respectively. Under the terms of the agreement with the receiver, the Company has guaranteed that the amount of premiums charged under the assumed "Extra-Life" contracts will not increase during the 17-year period beginning December31, 2000. The Company had also guaranteed that the current dividend scale on the assumed "Extra-Life" contracts shall not be reduced or eliminated during the five-year period beginning December31, 2000. Beginning January1, 2006, the dividends on the assumed "Extra-Life" contracts are no longer guaranteed pursuant to the assumption reinsurance agreement with the Commissioner of Insurance of the State of Oklahoma. Certain funds were being held by the receiver for the purpose of paying the reasonable costs of MCL's operations after December31, 2000 and winding up the receivership proceedings. The majority of these funds were remitted to the Company in 2003, and the remainder was received in 2007. As required by the terms of the assumption reinsurance agreement with the Commissioner of Insurance of the State of Oklahoma, the Company and HLR agreed that a Supplemental Policyholder Reserve (SPR) would be established. The initial SPR is equal to the net of the assets and liabilities received from MCL under the assumption agreement, less amounts ceded to other reinsurance carriers. The SPR is 100% ceded to HLR. The purpose of the SPR is to provide additional protection to the MCL policyholders against premium increases and to ensure that profits are recognized over the lives of the underlying policies, rather than being recognized up front. The method for calculation of initial SPR was specified precisely in the agreement with the receiver. The method for calculating the SPR for periods beyond the purchase date was developed by the Company, as this reserve is not otherwise required statutorily or under existing actuarial valuation guidance. The SPR is divided into two parts: (a)an additional reserve for future benefits, which is an estimate of the amount needed, in addition to the policy reserves and liability for future dividends, to fund benefits assuming there are no future premium rate increases, and (b)an additional reserve for future estimated profit, which represents the profit the Company expects to earn on this business over the lives of the underlying policies. The SPR is reprojected each year to recognize current and future profits as a level percentage of future projected required capital amounts each year, resulting in a level return on investment. Any remaining SPR will not automatically be released after the premium guarantee period of 17years, because the SPR is to be held until there is an actuarial certainty that premium rate increases will not be needed. The calculation of the SPR is subject to significant volatility, as it is highly dependent upon assumptions regarding mortality, lapse experience, and investment return. Small shifts in any of these underlying assumptions could have a material impact on the value of the SPR. The SPR was approximately $343,752,000 and $327,679,000 for 2010 and 2009, respectively. Under the terms of the agreement with HLR, HLR has agreed to share future profits on a 50/50 basis with the Company through an experience refund account. The experience refund account is calculated as premium income plus investment income less reserve increases (including the SPR), benefits paid, and administrative expense allowances paid to the Company and is settled on a quarterly basis. Losses are not shared on a 50/50 basis, except to the extent that a net loss in the experience account at the end of a quarter carries forward to future quarters. There was no experience refund earned by the Company in 2010 and 2009. Due to the nature of a funds withheld reinsurance arrangement, the components of the experience refund calculation are reported as separate components in the accompanying consolidated statements of income. Premium income, reserve increases, and benefits paid related to this block are reported as reductions of premium income, changes in reserves, and benefits for reinsurance ceded, as required by the terms of the agreement. Investment income on the funds withheld is included in AFA's investment income, and administrative expense allowances paid to AFA are reported as a reduction of AFA's expense. The impact of ceding investment income on funds withheld is reported as a reduction of net investment income in the accompanying consolidated statements of income. (Continued) 31 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Employee Benefit Plans The Company participates in a pension plan (thePlan), sponsored by AFC, covering all employees who have satisfied longevity and age requirements. The Company's funding policy is to contribute annually the maximum amount that can be deducted for federal income tax purposes. Contributions are intended to provide not only for benefits attributed to service to date, but also for those expected to be earned in the future. The Company contributed approximately $5,465,000, $6,891,000, and $5,145,000 to the Plan during the years ended December31, 2010, 2009, and 2008, respectively. The Company participates in a defined contribution thrift and profit sharing plan as provided under Section401(a) of the Internal Revenue Code (theCode), which includes the tax deferral feature for employee contributions provided by Section401(k) of the Code. The Company contributed approximately $2,518,000, $2,594,000, and $2,589,000 to this plan during the years ended December31, 2010, 2009, and 2008, respectively. Commitments and Contingencies Rent expense for office space and equipment for the years ended December31, 2010, 2009, and 2008 was approximately $15,134,000, $13,756,000, and $13,363,000, respectively. A portion of rent expense relates to leases that expire or are cancelable within oneyear. The aggregate minimum annual rental commitments as of December31, 2010 under noncancelable long-term leases are as follows (inthousands): $ 2,299 1,878 1,643 799 490 Thereafter 2 The Company has outstanding mortgage loan commitments of approximately $14,685,000 and $6,072,000 at December31, 2010 and 2009, respectively. The Company is subject to state guaranty association assessments in all states in which it is licensed to do business. These associations generally guarantee certain levels of benefits payable to resident policyholders of insolvent insurance companies. Many states allow premium tax credits for all or a portion of such assessments, thereby allowing potential recovery of these payments over a period of years. However, several states do not allow such credits. The Company estimates its liabilities for guaranty association assessments by using the latest information available from the National Organization of Life and Health Insurance Guaranty Associations. The Company monitors and revises its estimates for assessments as additional information becomes available which could result in changes to the estimated liabilities. As of December31, 2010 and 2009, liabilities for guaranty association assessments totaled approximately $5,800,000 and $5,700,000, respectively. Other operating expenses related to state guaranty association assessments were minimal for the years ended December31, 2010, 2009, and 2008. In the normal course of business, there are various legal actions and proceedings pending against the Company and its subsidiaries. The Company expects that the ultimate liability, if any, with respect to other lawsuits, after consideration of the reserves maintained, will not be material to the Company's financial position. (Continued) 32 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Related-Party Transactions The Company and its subsidiaries lease automobiles, furniture, and equipment from a partnership that owns a controlling interest in AFC. These operating leases are cancelable upon onemonth's notice. During the years ended December31, 2010, 2009, and 2008, rentals paid under these leases were approximately $5,667,000, $5,568,000, and $5,503,000, respectively. During the years ended December31, 2010, 2009, and 2008, the Company paid investment advisory fees to a partnership that owns a controlling interest in AFC totaling approximately $8,351,000, $7,975,000, and $7,572,000, respectively. During the years ended December31, 2010, 2009, and 2008, the Company paid management fees to AFC totaling approximately $5,074,000, $5,342,000, and $3,355,000, respectively. The Company leases office space from a subsidiary of AFC. The rent payments associated with the lease were approximately $6,281,000, $5,454,000, and $5,253,000 in 2010, 2009, and 2008, respectively. During 2010, 2009, and 2008, the Company paid cash dividends to AFC of approximately $50,000,000, $25,000,000, and $16,124,000, respectively. During 2010, 2009, and 2008, the Company entered into three-year software lease agreements with AFC. Lease expense related to the agreements was approximately $2,646,000, $2,001,000, and $1,648,000 for the years ended December31, 2010, 2009, and 2008, respectively, and is included in selling costs and other operating, administrative, and general expenses. An officer of AFC serves on the board of directors of a financial institution in which the Company maintains cash balances. Subsequent Events Effective December31, 2009 the Company adopted ASC855, Subsequent Events, which established principles and requirements for subsequent events and applies to accounting and disclosure requirements for subsequent events not addressed in other generally accepted accounting principles. The Company evaluated events subsequent to December31, 2010 and through the date on which the financial statements were issued. Segment Information The Company's reportable segments are its strategic business units. AWD specializes in voluntary disability income insurance programs aimed at selected groups and associations. AFES specializes in voluntary insurance products such as disability income, tax-sheltered annuities, life insurance, dread disease, and accident only policies, which are marketed to public school employees. The Strategic Alliances Division focuses on marketing to a broad range of employers through independent broker agencies and agents interested in getting into or enhancing their payroll deduction capability. The Life Division markets individual life products through the internet and through independent brokers. All segments consist of business primarily sold throughout the United States of America. The American Worksite Solutions North Division (AWSN) was formed in 2010 to focus on the brokerage business that was previously a part of AWD. This effort is being managed in conjunction with the American Public Life (APL) brokerage business. Assets and related investment income are allocated based upon related insurance reserves that are backed by such assets. Other operating expenses are allocated in relation to the mix of related revenues. (Continued) 33 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The following summary represents revenues and pretax income from continuing operations and identifiable assets for the Company's reportable segments as of and for the years ended December31, 2010, 2009, and 2008 (inthousands): Year ended December 31 Revenue: American Fidelity Education Services Division $ 516,864 462,445 420,629 Association Worksite Division 110,491 110,136 140,537 American Worksite Solutions North 25,696 24,569 - Strategic Alliances Division 85,374 90,770 126,861 Life Division 64,482 42,577 (43,373) Noninsurance operations 1,696 1,538 1,873 Total consolidated revenue $ 804,603 732,035 646,527 Premiums and annuity and universal life considerations: American Fidelity Education Services Division $ 415,172 387,315 342,977 Association Worksite Division 97,707 97,778 126,977 American Worksite Solutions North 23,879 23,043 - Strategic Alliances Division 86,950 93,644 131,786 Life Division 8,230 7,727 7,792 Noninsurance operations - - - Total consolidated premiums and annuity and universal life considerations $ 631,938 609,507 609,532 Year ended December 31 Net investment income (loss) and net realized investment (losses) gains: American Fidelity Education Services Division $ 90,330 81,843 66,500 Association Worksite Division 9,381 8,494 8,061 American Worksite Solutions North 1,418 1,222 - Strategic Alliances Division 4,561 3,475 1,886 Life Division 52,257 29,171 (69,581) Noninsurance operations - - - Total consolidated net investment income $ 157,947 124,205 6,866 (Continued) 34 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Amortization of deferred policy acquisition costs: American Fidelity Education Services Division $ 39,562 64,798 52,859 Association Worksite Division 4,148 7,172 8,480 American Worksite Solutions North 1,037 1,736 - Strategic Alliances Division 76 276 224 Life Division 1,339 1,623 1,807 Noninsurance operations - - - Total consolidated amortization of deferred policy acquisition costs $ 46,162 75,605 63,370 Pretax earnings (loss): American Fidelity Education Services Division $ 107,206 95,661 69,697 Association Worksite Division 9,307 1,892 6,572 American Worksite Solutions North 1,334 1,780 - Strategic Alliances Division 3,980 4,476 8,786 Life Division 5,517 (2,419) (6,640) Noninsurance operations 86 16 95 Total consolidated pretax earnings $ 127,430 101,406 78,510 December 31 Total assets: American Fidelity Education Services Division $ 2,991,879 2,710,550 Association Worksite Division 308,419 287,166 American Worksite Solutions North 44,007 45,882 Strategic Alliances Division 185,535 169,860 Life Division 1,673,421 1,600,851 Noninsurance operations 565 423 Total consolidated assets $ 5,203,826 4,814,732 (Continued) 35 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES ScheduleIII - Supplementary Insurance Information December31, 2010 and 2009 (In thousands) Deferred policy acquisition costs: American Fidelity Education Services Division $ 418,677 387,414 Association Worksite Division 43,893 42,883 American Worksite Solutions North 10,976 10,382 Strategic Alliances Division 809 1,652 Life Division 14,166 9,704 Noninsurance operations - - $ 488,521 452,035 Reserves for future policy benefits: American Fidelity Education Services Division $ 821,212 757,433 Association Worksite Division 86,732 83,949 American Worksite Solutions North 11,582 11,727 Strategic Alliances Division 61,959 61,582 Life Division 503,522 487,412 Noninsurance operations - - $ 1,485,007 1,402,103 Unearned premiums: American Fidelity Education Services Division $ 5,187 5,216 Association Worksite Division 31 50 American Worksite Solutions North 8 13 Strategic Alliances Division - - Life Division - - Noninsurance operations - - $ 5,226 5,279 Benefits payable: American Fidelity Education Services Division $ 96,926 83,767 Association Worksite Division 20,736 20,510 American Worksite Solutions North 4,583 4,404 Strategic Alliances Division 6,343 8,916 Life Division 1,654 1,440 Noninsurance operations - - $ 130,242 119,037 (Continued) 36 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES ScheduleIII - Supplementary Insurance Information Years ended December31, 2010, 2009, and 2008 (In thousands) Premium revenue and annuity and universal life considerations: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations - - - $ Net investment income: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations - - - $ Benefits, claims, losses, and settlement expenses: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations - - - $ Amortization of deferred policy acquisition costs: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division 76 Life Division Noninsurance operations - - - $ (Continued) 37 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES ScheduleIII - Supplementary Insurance Information Years ended December31, 2010, 2009, and 2008 (In thousands) Other operating expenses: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations $ See accompanying report of independent registered public accounting firm. (Continued) 38 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Schedule IV - Reinsurance Years ended December 31, 2010, 2009, and 2008 (In thousands) Percentage Ceded Assumed of amount Gross to other from other Net assumed amount companies companies amount to net Year ended December 31, 2010: Life insurance in force $ 21,412,911 11,112,281 68,523 10,369,153 0.66% Premiums: Life insurance $ 119,079 63,087 112 56,104 0.20% Accident and health insurance 630,734 106,994 52,094 575,834 9.05% Total premiums $ 749,813 170,081 52,206 631,938 8.26% Year ended December 31, 2009: Life insurance in force $ 20,911,077 11,642,738 71,480 9,339,819 0.77% Premiums: Life insurance $ 113,611 66,955 417 47,073 0.89% Accident and health insurance 635,265 130,433 57,602 562,434 10.24% Total premiums $ 748,876 197,388 58,019 609,507 9.52% Year ended December 31, 2008: Life insurance in force $ 19,178,090 12,337,354 269,335 7,110,071 3.79% Premiums: Life insurance $ 107,029 71,080 1,567 37,516 4.18% Accident and health insurance 581,411 100,688 91,293 572,016 15.96% Total premiums $ 688,440 171,768 92,860 609,532 15.23% See accompanying report of independent registered public accounting firm. 39 PART C OTHER INFORMATION ITEM 24 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements The following financial statements are included in Part B of this registration statement: AMERICAN FIDELITY SEPARATE ACCOUNT A Report of Independent Registered Public Accounting Firm Statement of Assets and Liabilities as of December 31, 2010 Statement of Operations for the Year Ended December 31, 2010 Statement of Changes in Net Assets for the Years Ended December 31, 2010 and 2009 Financial Highlights Notes to Financial Statements AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2010 and 2009 Consolidated Statements of Income for the Years Ended December 31, 2010, 2009 and 2008 Consolidated Statements of Stockholder's Equity for the Years Ended December 31, 2010, 2009 and 2008 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010, 2009 and 2008 Notes to Consolidated Financial Statements Schedule III - Supplementary Insurance Information Schedule IV - Reinsurance (b) Exhibits Exhibit Number - Resolution adopted by the Board of Directors of American Fidelity Assurance Company on May 7, 1968, authorizing establishment of the Registrant.Incorporated by reference to Exhibit 1.1 to Post-Effective Amendment No. 43 to Registrant's registration statement on Form N-4 filed on November 25, 1998. - Resolution adopted by the Board of Directors of American Fidelity Assurance Company on April 6, 1998, authorizing reorganization of the Registrant as a unit investment trust.Incorporated by reference to Exhibit 1.2 to Post-Effective Amendment No. 43 to Registrant's registration statement on Form N-4 filed on November 25, 1998. - Resolution adopted by the Board of Managers of the Registrant on March 19, 1998, authorizing reorganization of the Registrant as a unit investment trust.Incorporated by reference to Exhibit 1.3 to Post-Effective Amendment No. 43 to Registrant's registration statement on Form N-4 filed on November 25, 1998. 3 - Amended and Restated Principal Underwriter's Agreement between the Registrant, American Fidelity Securities, Inc. and American Fidelity Assurance Company, effective as of July 10, 2006.Incorporated by reference to Exhibit 3 to Post-Effective Amendment No. 55 to Registrant's registration statement on Form N-4 filed on April 30, 2007. - Form of Variable Annuity Master Contract.Incorporated by reference to Exhibit 4.1 to Post-Effective Amendment No. 43 to Registrant's registration statement on Form N-4 filed on November 25, 1998. - Form of Variable Annuity Contract Certificate.Incorporated by reference to Exhibit 4.2 to Post-Effective Amendment No. 43 to Registrant's registration statement on Form N-4 filed on November 25, 1998. C-1 5 - Forms of Variable Annuity Application.Incorporated by reference to Exhibit 5 to Post- Effective Amendment No. 43 to Registrant's registration statement on Form N-4 filed on November 25, 1998. - Articles of Incorporation of American Fidelity Assurance Company, as amended.Incorporated by reference to Exhibit 6.1 to Post-Effective Amendment No. 43 to Registrant's registration statement on Form N-4 filed on November 25, 1998. - Amended and Restated Bylaws of American Fidelity Assurance Company dated November 24, 1997.Incorporated by reference to Exhibit 8.2 to Post-Effective Amendment No. 42 to Registrant's registration statement on Form N-4 filed on April 24, 1998. - Fund Participation Agreement dated December 22, 1998 between Dual Strategy Fund and American Fidelity Assurance Company.Incorporated by reference to Exhibit 8 to Post-Effective Amendment No. 44 to Registrant's registration statement on Form N-4 filed on January 11, 1999. - First Amendment to Fund Participation Agreement, amending Fund Participation Agreement dated December 22, 1998 between Dual Strategy Fund and American Fidelity Assurance Company. Incorporated by reference to Exhibit 8.2 to Post-Effective Amendment No. 48 to Registrant's registration statement on N-4 filed on April 30, 2001. - Second Amendment to Fund Participationg Agreement dated July 16, 2002, amending Fund Participation Agreement dated December 22, 1998. Incorporated by reference to Exhibit 8.3 to Post-Effective Amendment No. 50 to Registrant's registration statement on Form N-4 filed on April 29, 2003. 9* - Opinion and Consent of Counsel. 10* - Consent of Independent Registered Public Accounting Firm. 99* - American Fidelity Assurance Company organizational chart. * Filed herewith. C-2 ITEM 25 DIRECTORS AND OFFICERS OF THE DEPOSITOR The following are the executive officers and directors of American Fidelity Assurance Company: Name and Principal Business Address Positions and Offices with American Fidelity Assurance Company Gregory S. Allen 201 South Raleigh Enid, Oklahoma73701 Director John M. Bendheim, Jr. 361 Canon Drive Beverly Hills, California90210 Director Robert D. Brearton 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Executive Vice President, Chief Financial Officer, Treasurer Lynda L. Cameron 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Director William M. Cameron 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Chairman of the Board, Chief Executive Officer, Director David R. Carpenter 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 President, Chief Operations Officer William E. Durrett 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Senior Chairman of the Board, Director Charles R. Eitel 777 Kingstown Drive Naples, Florida Director Theodore M. Elam 10th Floor, Two Leadership Square 211 North Robinson Oklahoma City, Oklahoma73102 Director Stephen P. Garrett 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Senior Vice President, General Counsel, Secretary Alfred L. Litchenburg 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Executive Vice President Paula Marshall 2727 East 11th Street Tulsa, Oklahoma74104 Director Stephen M. Prescott 825 N.E. 13th St. Oklahoma City, Oklahoma73104 Director Gary E. Tredway 2000 N. Classen Boulevard Oklahoma City, Oklahoma 73106 Executive Vice President C-3 ITEM 26 PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR ORREGISTRANT American Fidelity Assurance Company's organization chart is included as Exhibit 99.The subsidiaries of American Fidelity Assurance Company reflected in the organization chart are included in the consolidated financial statements of American Fidelity Assurance Company in accordance with generally accepted accounting principles. ITEM 27 NUMBER OF CONTRACT OWNERS As of March31, 2011, there were 11,448 qualified contract participants and no non-qualified contract participants. ITEM 28 INDEMNIFICATION The Bylaws of American Fidelity Assurance Company (Article VIII, Section 3) provide, in part, that: (a)American Fidelity Assurance Company shall indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative (other than an action by or in the right of American Fidelity Assurance Company) by reason of the fact that he is or was a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses (including attorneys' fees), amounts paid in settlement (whether with or without court approval), judgments, fines actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of American Fidelity Assurance Company, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was not unlawful. (b)American Fidelity Assurance Company shall indemnify every person who is or was a party or is or was threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of American Fidelity Assurance Company to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee, or agent of American Fidelity Assurance Company, or is or was serving at the request of American Fidelity Assurance Company as a director, officer, employee, or agent or in any other capacity of or in another corporation, or a partnership, joint venture, trust, or other enterprise, or by reason of any action alleged to have been taken or not taken by him while acting in such capacity, against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of such threatened, pending, or completed action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of American Fidelity Assurance Company.The termination of any such threatened or actual action or suit by a settlement or by an adverse judgment or order shall not of itself create a presumption that the person did not act in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of American Fidelity Assurance Company.Nevertheless, there shall be no indemnification with respect to expenses incurred in connection with any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to American Fidelity Assurance Company, unless, and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as such court shall deem proper. (c)To the extent that a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in Subsections (a) and (b) hereof, or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with such defense. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. C-4 ITEM 29 PRINCIPAL UNDERWRITERS (a)American Fidelity Securities, Inc. is the sole underwriter for American Fidelity Separate Account A, American Fidelity Separate Account B, American Fidelity Separate Account C and American Fidelity Dual Strategy Fund, Inc.® (b)The following persons are the officers and directors of American Fidelity Securities.The principal business address for each of the following officers and directors is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. Name and Principal Business Address Positions and Offices with Underwriter David R. Carpenter Director, Chairman and Chief Executive Officer; Investment Company and Variable Contracts Products Principal Cherie L. Horsfall Assistant Vice President and Operations Officer; Investment Company and Variable Contracts Products Principal Christopher T. Kenney Director, Vice President, Chief Compliance Officer and Secretary; Investment Company and Variable Contracts Products Principal Nancy K. Steeber Director, President, Chief Operations Officer; Investment Company and Variable Contracts Products Principal Shirley K. Williams Assistant Vice President, Chief Financial Officer and Treasurer; Financial and Operations Principal (c)The net underwriting discounts and commissions received by American Fidelity Securities, Inc. from the Registrant in 2010 were $139,942, representing the 3% sales fee deducted from purchase payments to the Registrant.It received no other commission or compensation from or on behalf of the Registrant during the year. ITEM 30 LOCATION OF ACCOUNTS AND RECORDS The name and address of the person who maintains physical possession of the accounts, books and other documents of the Registrant required by Section 31(a) of the Investment Company Act of 1940 are: David R. Carpenter President and Chief Operations Officer American Fidelity Assurance Company 2000 N. Classen Boulevard Oklahoma City, Oklahoma 73106 ITEM 31 MANAGEMENT SERVICES Not applicable. ITEM 32 UNDERTAKINGS UNDERTAKINGS The Registrant hereby undertakes to: (a) file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted; C-5 (b) include either (1) as part of any application to purchase a contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information; and (c) deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request. REPRESENTATIONS American Fidelity Assurance Company hereby represents that the fees and charges deducted under the Variable Annuity Contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by American Fidelity Assurance Company. American Fidelity Assurance Company hereby represents that it is relying upon a No-Action Letter issued to the American Council of Life Insurance dated November 28, 1988 (Commission ref. IP-6-88) and that American Fidelity Assurance Company has: 1.Included appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in each registration statement, including the prospectus, used in connection with the offer of the contract; 2.Included appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3.Instructed sales representatives who solicit participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential participants; 4.Obtained from each plan participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the participant's understanding of (1) the restrictions on redemption imposed by Section 403(b)(11), and (2) other investment alternatives available under the employer's Section 403(b) arrangement to which the participant may elect to transfer his contract value. C-6 SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness under Rule 485(b) of the Securities Act and has caused this Registration Statement to be signed on its behalf, in the City of Oklahoma City and State of Oklahoma on April 22, 2011. AMERICAN FIDELITY SEPARATE ACCOUNT A (Registrant) By: American Fidelity Assurance Company (Depositor) By: /s/ David R. Carpenter AMERICAN FIDELITY ASSURANCE COMPANY (Depositor) By: /s/ David R. Carpenter David R. Carpenter, President As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on April 22, 2011. Signature Title /s/ Gregory S. Allen Gregory S. Allen Director /s/ John M. Bendheim Jr. John M. Bendheim, Jr. Director /s/ Robert D. Brearton Robert D. Brearton Executive Vice President, Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) /s/ Lynda L. Cameron Director Lynda L. Cameron Chairman, Chief Executive Officer and Director (Principal Executive Officer) William M. Cameron /s/ David R. Carpenter President and Chief Operations Officer David R. Carpenter Senior Chairman of the Board and Director William E. Durrett Director Theodore M. Elam /s/ Charles R. Eitel Director Charles R. Eitel /s/ Paula Marshall Director Paula Marshall /s/ Stephen M. Prescott Director Stephen M. Prescott INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION METHOD OF FILING Resolution adopted by the Board of Directors of American Fidelity Assurance Company on May 7, 1968, authorizing establishment of the Registrant. Incorporated by reference Resolution adopted by the Board of Directors of American Fidelity Assurance Company on April 6, 1998, authorizing reorganization of the Registrant as a unit investment trust. Incorporated by reference Resolution adopted by the Board of Managers of the Registrant on March 19, 1998, authorizing reorganization of the Registrant as a unit investment trust. Incorporated by reference 3 Amended and Restated Principal Underwriter's Agreement between the Registrant, American Fidelity Securities, Inc. and American Fidelity Assurance Company, effective as of July 10, 2006. Incorporated by reference Form of Variable Annuity Master Contract. Incorporated by reference Form of Variable Annuity Contract Certificate. Incorporated by reference 5 Forms of Variable Annuity Application. Incorporated by reference Articles of Incorporation of American Fidelity Assurance Company, as amended. Incorporated by reference Amended and Restated Bylaws of American Fidelity Assurance Company dated November 24, 1997. Incorporated by reference Fund Participation Agreement dated December 22, 1998 between Dual Strategy Fund and American Fidelity Assurance Company. Incorporated by reference First Amendment to Fund Participation Agreement dated December 22, 1998 between Dual Strategy Fund and American Fidelity Assurance Company. Incorporated by reference Second Amendment to Fund Participation Agreement dated July 16, 2002, amending Fund Participation Agreement dated December, 22, 1998. Incorporated by reference 9 Opinion and Consent of Counsel. Filed herewith 10 Consent of Independent Registered Public Accounting Firm. Filed herewith 99 American Fidelity Assurance Company organization chart. Filed herewith
